UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C., 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIOSOLAR INC. (Exact Name of Registrant as specified in its Charter) Alberta, Canada N/A (State or Other Jurisdiction of Incorporation or Organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece, Tel: (708) 357-4891 (Address and telephone number of principal executive offices) Paracorp Inc. 318 N. Carson Street Suite 208, Carson City, Nevada 89701, Telephone: (888) 972-7273 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Virgil Z. Hlus, Clark Wilson LLP, 900-885 West Georgia Street, Vancouver, B.C. V6C 3H1, Canada, Telephone: (604) 891-7707, Facsimile: (604) 687-6314 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after the requisite votes are obtained pursuant to the solicitation by Viosolar Inc. referred to in this registration statement. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. [ ] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Unit(2)(3) Proposed Maximum Aggregate Offering Price(2)(3) Amount of Registration Fee Common Stock 31,803,689 shares $0.18 per share Based upon the number of shares of common stock of Viosolar Inc., a Nevada corporation, expected to be issued to the existing shareholders of Viosolar Inc., an Alberta corporation, on a one-for-one basis upon completion of the Continuance described in this registration statement and based on 31,803,689 shares of Class A common stock of Viosolar Inc., an Alberta corporation, issued and outstanding as of September 6, 2013. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(f)(1) under the Securities Act of 1933. Based on the last reported bid price per share ($0.18) for the registrant’s Class A common stock on September 6,2013 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Table of Contents 2 The information in this proxy statement/prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated , 2013 PROXY STATEMENT/PROSPECTUS VIOSOLAR INC. Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece TO THE SHAREHOLDERS OF VIOSOLAR INC. We have called an annual and special meeting of our shareholders to be held at , on , 2013 at a.m. (local time). At the meeting, our shareholders of record on the record date, determined by our board of directors to be the close of business on , 2013, will be asked: To consider and pass a special resolution which authorizes Viosolar Inc. to complete the continuance of Viosolar Inc. out of the Province of Alberta and into the State of Nevada; To elect directors Rick Walchuk and George Young as directors; To ratify the appointment of BF Borgers CPA PC, Certified Public Accountant as our independent registered public accounting firm; and To transact any other business that may properly be brought before the meeting or any adjournment or postponement thereof. See the “Risk Factors” beginning on page19 of this proxy statement/prospectus for a discussion of certain risks that you should consider as shareholders of our company in regards to the continuance, and the ownership of shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this proxy statement/prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This proxy statement/prospectus is dated , 2013 and is first being sent or given to our shareholders on or about , 2013. Table of Contents 3 This proxy statement/prospectus incorporates important business and financial information about our company that is not included in or delivered with this document. This information is available without charge to our stockholders upon written or oral request. Requests should be made to our company at the following address. VIOSOLAR INC. Attention: President Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece Telephone: (708) 357-4891 To obtain timely delivery, you must request the information no later than , 2013. Table of Contents 4 VIOSOLAR INC. Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON , 2013 AT A.M. TO THE SHAREHOLDERS OF VIOSOLAR INC.: NOTICE IS HEREBY GIVEN that an annual and special meeting of the shareholders of our company will be held at , on , 2013 at a.m. (local time). At the meeting, our shareholders of record on the record date will be asked to vote on the following matters: To consider and pass the following special resolutions, which authorizes Viosolar Inc. to complete the continuance of Viosolar Inc. out of the Province of Alberta and into the State of Nevada: “BE IT RESOLVED AS A SPECIAL RESOLUTION THAT: (a) pursuant to Section 189 of the Alberta Business Corporations Act, the continuance (the “Continuance”) of Viosolar Inc. (the “Company”) out ofthe Province of Alberta into the State of Nevada as if the Company had been incorporated under the Nevada Revised Statutes is hereby authorized and approved and the plan of conversion (the “Plan of Conversion”), a copy of which is attached as Schedule “A” to the proxy statement/prospectus, providing for the Continuance is hereby approved and adopted; (b) the Company is hereby authorized to apply to the Registrar of Corporations, Alberta Registries, for the Continuance and file articles of conversion and other related documents with and pay all fees prescribed to the Registrar of Corporations, Alberta Registries, and the Secretary of State of the State of Nevada to give effect to the Continuance; (c) the directors of the Company are hereby authorized, in their discretion, to abandon or amend the application for Continuance without further approval of the shareholders of the Company; and (c) the directors and officers of the Company, or any one of them, are hereby authorized and directed to perform all such acts, deeds and things and execute, under the seal of the Company or otherwise, all such documents, agreements and other writings as may be required to give effect to the true intent of these special resolutions.” To elect Rick Walchuk and George Young to serve as our directors; To ratify the appointment of BF Borgers CPA PC, Certified Public Accountant as our independent registered public accounting firm; and To transact any other business that may properly be brought before the meeting or any adjournment or postponement thereof. Table of Contents 5 Our board of directors recommends that you vote “for” the above proposals and nominees: The accompanying proxy statement/prospectus forms a part of this notice and describes the terms and conditions of the Continuance. We will also place our financial statements together with the auditors’ reports thereon for the fiscal years ended July 31, 2012 and 2011 and unaudited financial statements for the nine month periods ended April 30, 2013 and 2012 before the meeting. We are not asking our shareholders to approve such financial statements and the auditors’ reports. Our board of directors has fixed the record date of , 2013 to determine the shareholders of our company who are entitled to receive notice of and to vote at, the meeting or any adjournment or postponement of the meeting. At the meeting, each holder of record of shares of our Class A common stock, with no par value, on the record date will be entitled to one vote per share of Class A common stock held on each matter properly brought before the meeting. Your attention is directed to the accompanying proxy statement/prospectus which summarizes the items to be voted upon. Shareholders who do not expect to attend the meeting in person and who are entitled to vote are requested to date, sign and return the enclosed proxy as promptly as possible in the enclosed envelope. THE VOTE OF EACH SHAREHOLDER IS IMPORTANT. YOU CAN VOTE YOUR SHARES BY ATTENDING THE MEETING OR BY COMPLETING AND RETURNING THE PROXY CARD SENT TO YOU. PLEASE SUBMIT A PROXY AS SOON AS POSSIBLE SO THAT YOUR SHARES CAN BE VOTED AT THE MEETING IN ACCORDANCE WITH YOUR INSTRUCTIONS. FOR SPECIFIC INSTRUCTIONS ON VOTING, PLEASE REFER TO THE INSTRUCTIONS ON THE PROXY CARD OR THE INFORMATION FORWARDED BY YOUR BROKER, BANK OR OTHER HOLDER OF RECORD. EVEN IF YOU HAVE VOTED YOUR PROXY, YOU MAY STILL VOTE IN PERSON IF YOU ATTEND THE MEETING. PLEASE NOTE, HOWEVER, THAT IF YOUR SHARES ARE HELD OF RECORD BY A BROKER, BANK OR OTHER NOMINEE AND YOU WISH TO VOTE IN PERSON AT THE MEETING, YOU MUST OBTAIN FROM SUCH BROKER, BANK OR OTHER NOMINEE A PROXY ISSUED IN YOUR NAME. TAKE NOTICE THAT PURSUANT TO THE BUSINESS CORPORATIONS ACT(ALBERTA) (THE "ABCA"), YOU MAY PRIOR TO THE MEETING AT WHICH THE SPECIAL RESOLUTION FOR CONTINUATION OF OUR COMPANY FROM THE PROVINCE OF ALBERTA TO THE STATE OF NEVADA PURSUANT TO SECTION , GIVE TO OUR COMPANY A NOTICE OF DISSENT ADDRESSED TO OUR COMPANY AT OUR REGISTERED OFFICE LOCATED AT 145-, CALGARY, ALBERTA T2X IS3, WITH RESPECT TO THE SAID SPECIAL RESOLUTION FOR CONTINUATION. AS A RESULT OF GIVING A NOTICE OF DISSENT, YOU MAY, ON RECEIVING FROM OUR COMPANY A NOTICE OF INTENTION TO ACT UNDER SECTION , BE ENTITLED TO BE PAID BY OUR COMPANY THE FAIR VALUE OF ALL YOUR SHARES IN RESPECT OF WHICH THE NOTICE OF DISSENT WAS GIVEN. IF WE DO NOT PROCEED WITH THE PROPOSED CONTINUATION, WE WILL NOT BE OBLIGED TO PURCHASE ANY SHARES IN RESPECT OF WHICH A NOTICE OF DISSENT HAS BEEN GIVEN. DISSENTING SHAREHOLDERS SHOULD NOTE THAT THE EXERCISE OF DISSENT RIGHTS CAN BE A COMPLEX, TIME-SENSITIVE AND EXPENSIVE PROCEDURE AND MAY RESULT IN OUR COMPANY ABANDONING THE CONTINUATION. DISSENTING SHAREHOLDERS SHOULD CONSULT THEIR LEGAL ADVISORS WITH RESPECT TO THE LEGAL RIGHTS AVAILABLE TO THEM IN RELATION TO THE PROPOSED CONTINUATION. Table of Contents 6 BY ORDER OF THE BOARD OF DIRECTORS By: /s/ Rick Walchuk Name: Rick Walchuk Title: President, Chief Executive Officer, Secretary, Treasurer, Chief Financial Officer and Director Athens, Greece Dated: , 2013. Table of Contents 7 TABLE OF CONTENTS Item Page SUMMARY 9 RISK FACTORS 19 QUESTIONS AND ANSWERS ABOUT THE ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS 26 THE CONTINUANCE 30 DISSENTERS’ RIGHTS 34 COMPARATIVE RIGHTS OF STOCKHOLDERS 34 MATERIAL CANADIAN INCOME TAX CONSEQUENCES 41 MATERIAL UNITED STATES FEDERAL TAX CONSEQUENCES 44 ACCOUNTING TREATMENT 47 APPLICATION OF SECURITIES LAWS 47 ELECTION OF DIRECTORS 48 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 49 EXPERTS AND COUNSEL 49 INTEREST OF NAMED EXPERTS AND COUNSEL 49 DESCRIPTION OF BUSINESS 50 DESCRIPTION OF PROPERTIES 53 LEGAL PROCEEDINGS 53 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 54 FINANCIAL STATEMENTS 56 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 57 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 64 EXECUTIVE COMPENSATION 71 TRANSACTIONS WITH RELATED PERSONS 73 SECURITY OWNERSHIP 74 DESCRIPTION OF CAPITAL STOCK 74 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 75 INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 76 “HOUSEHOLDING” OF PROXY MATERIALS 76 STOCKHOLDER PROPOSALS 76 WHERE YOU CAN FIND MORE INFORMATION 77 OTHER MATTERS 77 SIGNATURES 84 Appendices: Apendix A - Plan of Conversion Apendix B - Sections 191 of the Business Corporations Act (Alberta) In this proxy statement/prospectus, unless otherwise specified, the terms “we”, “us”, “our”, “Company” and “Viosolar Alberta” mean Viosolar Inc., an Alberta corporation whose shares you currently own. The term “you” means you, the reader and a shareholder of our company. The term “Viosolar Nevada” means Viosolar Inc., a Nevada corporation whose shares you are expected to own after we change the jurisdiction of incorporation of our company from the Province of Alberta to the State of Nevada. All references to currency in this proxy statement/prospectus are in United States dollars unless otherwise stated and all financial statements are prepared in accordance with United States generally accepted accounting principles. Please read this proxy statement/prospectus carefully. You should rely only on the information contained in this proxy statement/prospectus. We have not authorized anyone to provide you with different information. You should not assume that the information provided by this proxy statement/prospectus is accurate as of any date other than the date on the front cover of this proxy statement/prospectus. Table of Contents 8 SUMMARY THIS SUMMARY PROVIDES AN OVERVIEW OF THE INFORMATION CONTAINED IN THIS PROXY STATEMENT/PROSPECTUS AND DOES NOT CONTAIN ALL OF THE INFORMATION YOU SHOULD CONSIDER. YOU SHOULD READ THE MORE DETAILED INFORMATION SET FORTH IN THIS DOCUMENT AND THE DOCUMENTS TO WHICH WE REFER YOU. WE HAVE INCLUDED PAGE REFERENCES TO DIRECT YOU TO MORE COMPLETE DESCRIPTIONS OF THE TOPICS PRESENTED IN THIS SUMMARY. Note Regarding Forward-Looking Statements This proxy statement/prospectus contains forward-looking statements. Forward-looking statements are projections in respect of future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “intend”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, or “continue” or the negative of these terms or other comparable terminology. Examples of forward-looking statements made in this proxy statement/prospectus include statements about: · our future financial results; · our future growth; and · our future investment in technology. The material assumptions supporting these forward-looking statements include: · our ability to achieve and maintain profitability; · our ability to manage and fund growth; · our ability to attract and retain qualified personnel, agents and brokers; and · our ability to compete with current and future competitors. Although management considers these assumptions to be reasonable based on information currently available to it, they may prove to be incorrect. These forward-looking statements are only predictions and involve known and unknown risks, uncertainties and other factors, including: · risks associated with the development of solar parks in the European Union, particularly in Greece; · risks associated with complying with governmental laws and regulations; · general economic and business conditions in Greece; and · other risks and uncertainties included in the section of this proxy statement/prospectus titled “Risk Factors", any of which may cause our company’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Further, although we have attempted to identify factors that could cause actual results, levels of activity, performance or achievements to differ materially from those described in forward-looking statements, there may be other factors that cause results, levels of activity, performance or achievements not to be as anticipated, estimated or intended. Table of Contents 9 While these forward-looking statements and any assumptions upon which they are based are made in good faith and reflect management’s current judgment regarding the direction of our business, actual results may vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Accordingly, readers should not place undue reliance on forward-looking statements. Except as required by applicable law, including the securities laws of Canada and the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. All forward-looking statements in this proxy statement/prospectus are qualified by this cautionary statement. Viosolar Inc. We are an alternative energy company, pursuing the development of solar parks in the European Union, particularly in Greece. Our common stock is quoted on the OTCQB operated by the OTC Markets Group under the trading symbol “VIOSF”. We were incorporated in the Province of Alberta on July 19, 2004 as Sprout Development Inc. On June 22, 2007, we filed Articles of Amendment in the Alberta Corporate Registry to effect a name change from Sprout Development Inc. to Viosolar Inc. Our executive office is located at Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece. Our telephone contact is (708) 357-4891. Our email contact is info@viosolar.com. The Annual and Special Meeting At the annual and special meeting, our shareholders will be asked to vote on: · the authorization and approval of the continuance and the approval and adoption of the plan of conversion, whereby our jurisdiction of incorporation will be changed from the Province of Alberta to the State of Nevada by means of a process called a “continuance” and a “conversion”; · the election of directors; and · the ratification of the appointment of our independent registered public accounting firm. The Continuance We are currently incorporated under the corporate laws of Alberta, Canada. We are proposing to change our jurisdiction of incorporation from Alberta, Canada to Nevada, U.S.A. through a process (the “Continuance”) known as a “continuance” under the Alberta Business Corporations Act(the “ABCA”) and known a “conversion” under Nevada Revised Statutes (the “NRS”). Under the ABCA, a continuance is a process by which a corporation which is incorporated under the laws of Alberta may change its jurisdiction of incorporation to another jurisdiction as if it had been incorporated under the laws of that other jurisdiction. Under the NRS, if the laws of its home jurisdiction allow for it and complied with, a corporation may be “converted” as a Nevada corporation by filing the articles of conversion with the Secretary of State of the State of Nevada. We refer to this process in this proxy statement/prospectus as the Continuance. Table of Contents 10 In order to give effect to the Continuance, our board of directors has approved the Continuance and approved and adopted a plan of conversion (the “Plan of Conversion”), a copy of which is attached hereto as Schedule “A” and has recommended that shareholders authorize and approve the Continuance and approve and adopt the Plan of Conversion. After the completion of the Continuance, our company will be a Nevada corporation governed by the laws of the State of Nevada. We will continue to conduct the business in which we are currently engaged. The Continuance will not result in any material effect on our operations and will not have any effect on the relative equity or voting interests of our shareholders. The business and operations of our company following the Continuance will be identical in most respects to our current business, except that we will no longer be subject to the corporate laws of the Province of Alberta but will be subject to the corporate laws of the State of Nevada. The assets and liabilities of the Nevada corporation immediately after the Continuance will be identical to the assets and liabilities of the Alberta corporation immediately prior to the Continuance and the officers and directors of our company immediately before the Continuance will be the officers and directors of our company immediately after the Continuance. The differences between the laws will not materially affect our business but will affect your rights as a stockholder. The differences between the applicable laws of the two jurisdictions are discussed in greater detail under “Comparative Rights of Stockholders” on page 34of this proxy statement/prospectus. Our board of directors recommends that you vote FOR the Continuance. Reasons for the Continuance We believe that the Continuance to Nevada will more accurately reflect our operations, which have always been based in the United States. We have virtually no business connection to Canada. By comparison, the OTCBB where our shares of Class A common stock are quoted for trading is located in the U.S. As we are an S.E.C. issuer, as well as being a reporting issuer in the Province of Alberta, we currently have to prepare our financial statements and regulatory filings to meet the disclosure requirements of both countries. This dual-reporting represents a significant added expense for our company. If we meet certain securities regulatory requirements it is our intention to continue our reporting obligations in Canada for only one year from the date that we continue into the State of Nevada and no longer have any presence in the Province of Alberta. The Continuance of our company into the State of Nevada will aid us in being able to report solely in one jurisdiction within one year from the date that we no longer meet the definition of a reporting issuer under Multilateral Instrument 51-105. Additionally, the Continuance will reduce cross-border financing issues and concerns of United States institutional lenders, thereby providing our company greater access to needed financing to meet our growing business requirements. For a discussion of the risk factors associated with the Continuance, please read the discussion under “Risk Factors” beginning on page 19. Factors You Should Consider The Continuance will not have any effect on your relative equity or voting interests in our business. You will continue to hold exactly the same number and type of shares as you currently hold. The Continuance will, however, result in changes to your rights and obligations under applicable corporate and/or company laws. In addition, the Continuance may have tax consequences for you. Table of Contents 11 Risk Factors Related to the Proposals Factors such as possible adverse tax consequences following the Continuance may affect your interest in owning shares of our common stock. In evaluating the merits of the proposals, you should carefully consider the risk factors included in this proxy statement/prospectus beginning on page19. How the Continuance Will Affect Your Rights as a Shareholder You will continue to hold the same shares you now hold following the Continuance of our company to Nevada. However, the rights of stockholders under Nevada law differ in certain substantive ways from the rights of stockholders under the ABCA. Examples of some of the changes in stockholder rights which will result from Continuance are: · Under Nevada law, unless otherwise provided in the charter, stockholders may act without a meeting by written consent of the majority of the voting power of the outstanding common stock entitled to vote on the matter, and notice need not be given to stockholders. Under the ABCA, stockholders may only act by way of a resolution passed at a duly called meeting unless all stockholders otherwise entitled to vote consent in writing. · Under Nevada law, a charter amendment requires approval by vote of the holders of a majority of the outstanding stock. Under the ABCA, an amendment to a corporation’s charter requires approval by two-thirds majority of the votes cast at a meeting of stockholders. · Dissenter’s rights are available to stockholders under more circumstances under the ABCA than under Nevada law. · A director’s liability may not be limited under the ABCA as it may under Nevada law. Price Volatility We cannot predict what effect the Continuance will have on our market price prevailing from time to time or the liquidity of our shares. Accounting Treatment of the Continuance For United States and Canadian accounting purposes, the Continuance of our company from an Alberta corporation to a Nevada corporation represents a non-substantive exchange to be accounted for in a manner consistent with a transaction between entities under common control. All assets, liabilities, revenues and expenses will be reflected in the accounts of Viosolar Nevada based on existing carrying values at the date of the exchange. The historical comparative figures of Viosolar will be those of Viosolar as an Alberta company. Material tax consequences for stockholders The following is a brief summary of the material tax consequences the Continuance will have for shareholders. Shareholders should consult their own tax advisors with respect to their particular circumstances. A more detailed summary of the factors affecting the tax consequences for shareholders is set out under “Material United States Federal Tax Consequences” and “Material Canadian Income Tax Consequences” on pages 44and41, respectively, of this proxy statement/prospectus. Table of Contents 12 THE TAX SUMMARIES IN THIS PROXY STATEMENT/PROSPECTUS PROVIDE GENERAL INFORMATION ONLY. THEY ARE NOT MEANT TO PROVIDE ANY OF THE SHAREHOLDERS OF OUR COMPANY WITH LEGAL OR TAX ADVICE, AND SHOULD NOT BE INTERPRETED IN THAT MANNER. SHAREHOLDERS OF OUR COMPANY ARE STRONGLY ADVISED TO CONSULT WITH THEIR OWN TAX AND LEGAL ADVISORS REGARDING THE UNITED STATES AND CANADIAN INCOME TAX CONSEQUENCES OF THE CONTINUATION IN THEIR PARTICULAR CIRCUMSTANCES. United States federal tax consequences The Continuance should qualify as a tax-deferred reorganization for U.S. federal income tax purposes under Section 368(a) of the Internal Revenue Code. Accordingly, U.S. holders (as defined below) generally should not recognize gain or loss on the Continuance of our company from Canada to the United States. However, under some circumstances Section 367(b) of the Internal Revenue Code may impose an inclusion of “earnings and profits” of the company as a deemed dividend or otherwise require a recognition of gain for certain U.S. shareholders. For a more complete discussion of the United States federal income tax consequences of the Continuance, and a disclosure of the assumptions upon which this summary is based, please see “Material United States Federal Tax Consequences” on page 44. Canadian tax consequences On completion of the Continuance, our company will become resident in the United States. Our company will be deemed to have disposed of all property owned by it immediately before the Continuance at a price equal to the fair market value of the property. The deemed disposition may cause net taxable capital gains and income to arise for which our company will incur Canadian tax liability. Upon the Continuance, our company will also be subject to a corporate emigration tax of 5% on the amount by which the fair market value of all of our company's property exceeds the aggregate of its liabilities and the amount of paid-up capital on all of its issued and outstanding shares. Despite the foregoing, as at the date of this proxy statement/prospectus, our company's management believes that no Canadian federal taxes should be payable by our company as a result of the Continuance. However, there can be no assurance that the Canada Revenue Agency will accept the valuations or the positions that our company has adopted in calculating the amount of Canadian tax that will be payable upon the Continuance, including our company's calculation of the amount of historical tax losses that are available to offset any taxes that would otherwise be payable upon the Continuance. The Continuance will not cause the shareholders of our company to be considered to have disposed of their shares. Accordingly, the shareholders will not realize any capital gains or capital losses as a result of the Continuance. Following the Continuance, individual taxpayers resident in Canada will no longer be eligible for the dividend tax credit on any dividends they receive from our company. United States-resident shareholders of our company will not generally be subject to Canadian tax by reason only of the Continuance. For a more complete discussion of the Canadian federal income tax consequences of the Continuance, and a disclosure of the assumptions upon which this summary is based, please see “Material Canadian Income Tax Consequences” on page 41. Table of Contents 13 Reporting Obligations under Securities Laws Currently, we are a reporting issuer in the Province of Alberta. As a reporting issuer in the Province of Alberta we are required to comply with all of the reporting requirements under Multilateral Instrument 51-105, which includes the filing of annual financial statements, interim financial statements, management’s discussion and analysis, annual information forms, material change reports, audits conducted by an auditor qualified under Canadian audit standards. We are also a foreign private issuer in the United States and are required to file an Annual Report on Form 20-F (a “Form 20-F Annual Report”) each year with the SEC. Our financial statements included on our Form 20-F Annual Report are prepared in accordance with United States Generally Accepted Accounting Principles (“US GAAP”). Upon completion of the Continuance, we will be required to continue preparing our financial statements in accordance with United States Generally Accepted Accounting Principles (“US GAAP”) in the United States. We expect to file our audited annual financial statements with the SEC on Annual Reports on Form 10-K and our unaudited interim financial statements with the SEC on Quarterly Reports on Form 10-Q. Additionally, if we meet certain securities regulatory requirements it is our intention to continue our reporting obligations in Canada for only one year from the date that we continue into the State of Nevada and no longer have any presence in the Province of Alberta. The Continuance of our company into the State of Nevada will aid us in being able to report solely in one jurisdiction within one year from the date that we no longer meet the definition of a reporting issuer under Multilateral Instrument 51-105. Shareholder and Regulatory approvals Pursuant to Section 189 of the ABCA, our board of directors has approved the Continuance and approved and adopted the Plan of Conversion under Chapter 92A of the NRS and has recommended that shareholders authorize and approve the Continuance and approve and adopt the Plan of Conversion. The special resolution to authorize and approve the Continuance and approve and adopt the Plan of Conversion will be submitted to our stockholders at the annual and special meeting. If at least two-thirds, or 66.7%, of the votes cast by shareholders present in person or represented by proxy at the meeting and entitled to vote thereat are in favour of the authorization and approval of the Continuance and the approval and adoption of the Plan of Conversion, we will apply for and obtain a written authorization for the Continuance to the Registrar of Corporations, Alberta Registries, in accordance with Section 189 of the ABCA and then file articles of conversion and related documents with and pay all fees prescribed to the Secretary of State of Nevada in accordance with NRS 92A.205 and comply with all other requirements. Upon filing of the articles of conversion and related documents and payment of all applicable fees, the Secretary of State of the State of Nevada will issue a stamped and filed copy of the articles of conversion and we will submit it to the Registrar of Corporations, Alberta Registries, after which we expect that the Registrar of Corporations, Alberta Registries will issue a certificate of discontinuance. Upon receipt of the stamped articles of conversion and the certificate of discontinuance, the Continuance will be effective in accordance with Section 189 of the ABCA and NRS 92A.240. The directors and executive officers of Viosolar Inc. together directly own approximately 70.1% of the total number of outstanding shares of our Class A common stock. These shareholders have indicated that they intend to vote all their shares for the approval of the Continuance. Table of Contents 14 Decrease to Authorized Capital The articles of incorporation of Viosolar Nevada, attached as Schedule A to the Plan of Conversion attached hereto as AppendixA, will provide that the authorized capital of the Viosolar Nevada will be 200,000,000 shares of common stock, par value $0.001 per share and 100,000,000 shares of preferred stock, par value $0.001 per share. Our articles of incorporation presently provide that our authorized capital is an unlimited number of shares of Class A, voting, no par value common stock, an unlimited number of Class B voting common shares, Class C non-voting common shares, and Class D non-voting common shares, and 5,000,000 shares of Class E non-voting preferred shares. Dissenters’ Rights Our shareholders have dissent rights under Section 191 of the Alberta Business Corporation Actin regards to the Continuance. A shareholder who exercises their dissent rights can require us to purchase their shares for cash at fair value. To exercise dissent rights, our shareholders must be shareholders of record as of the record date, give written notice to us that they are exercising their dissent rights before the vote on the resolution from which they dissent and not vote their shares in favor of the proposals. A shareholder who does not satisfy these requirements is not entitled to receive payment for their shares. Please refer to “Dissenters’ Rights” on page 34for a more comprehensive discussion regarding your dissent rights under the ABCA. The full text of Section 191 of the Alberta Business Corporation Actis included as AppendixB to this proxy statement/prospectus. DISSENT RIGHTS ARE SUBJECT TO A NUMBER OF TECHNICAL LEGAL REQUIREMENTS. SHAREHOLDERS WHO DO NOT COMPLY STRICTLY WITH THOSE LEGAL REQUIREMENTS COULD LOSE THEIR RIGHTS. SHAREHOLDERS WHO WISH TO EXERCISE THEIR DISSENT RIGHTS SHOULD SEEK QUALIFIED INDEPENDENT LEGAL ADVICE. Election of Directors Our board of directors has nominated Rick Walchuk and George Young as candidates for directors to be elected at the annual and special meeting. Our board of directors recommends that you vote FOR the nominees. Ratification of the Appointment of the Independent Registered Public Accounting Firm Our board of directors is asking our shareholders to the appointment of BF Borgers CPA PC, Certified Public Accountant as our independent registered public accounting firm. Our board of directors recommends that you vote FOR the ratification. Summary Financial Information The following summary financial information includes balance sheet and statement of operations data from our unaudited financial statements for the nine month periods ended April 30, 2013 and April 30, 2012 and from our audited financial statements for the fiscal years ended July 31, 2012 and 2011. Our financial statements are stated in United States dollars (“USD”) and are prepared in accordance with United States Generally Accepted Accounting Principles (“GAAP”).The information contained in this table should be read in conjunction with our “Management’s Discussion and Analysis of Financial Condition and Results of Operations” beginning on page57 as well as the financial statements and accompanying notes included herein. Table of Contents 15 For the nine months ended April 30, 2013 For the nine months ended April 30, 2012 For the year ended July 31, For the year ended July 31, Operating Revenues (expenses) Income (loss) from Operations Other Income (expense) Net Income (loss) Net Loss per share (basic and diluted) Dividends per share - Weighted Average number of Shares Outstanding (1)US$, except weighted average number of shares outstanding As at April 30, 2013 As at July 31, 2012 As at July 31, 2011 Working Capital Shareholders’ Equity (Deficit) Capital Stock Total Assets 0 This proxy statement/prospectus contains financial statements that were prepared in USD with conversions of certain amounts in Euros. Therefore this proxy statement/prospectus contains conversions of certain amounts from Euros into United States dollars based upon the exchange rate in effect at the end of the month or of the fiscal year to which the amount relates, or the exchange rate on the date specified. For such purposes, the exchange rate means the nominal rate for the United States dollar from the European Central Bank. These translations should not be construed as representations that the Euro amounts actually represent such United States dollar amounts or that Euros could be converted into United States dollars at the rate indicated or at any other rate. These exchange rate tables illustrate the US dollar equivalent of one Euro. Table of Contents 16 The high and low noon nominal exchange rates in Euros for July 31, 2012 and each month during the nine months ended April 30, 2013 are: April March February January December High for period (Euros) Low for period (Euros) Table of Contents 17 November October September August July High for period (Euros) Low for period (Euros) The average noon nominal rate for each of the two years ended July 31, 2012 and 2011, calculated by using the average of the exchange rates on the last day of each month during the period is: Euros Average for period Table of Contents 18 RISK FACTORS The securities of our company are considered speculative. Prospective investors should carefully consider the risk factors set out below. Risks Relating to the Continuance Upon the consummation of the Continuance, our company will become a Nevada corporation and because the rights of shareholders under Nevada law differ from those under Alberta law, you may have fewer protections as a shareholder. Following the consummation of the Continuance, our company’s affairs will be governed by the articles of incorporation and bylaws attached to the Plan of Conversion as Schedules A and B, respectively, and be subject at all times to the Nevada Revised Statutes. The rights of shareholders to take action against our directors, actions by minority shareholders and the fiduciary responsibility of directors are governed by the Nevada Revised Statutes and common law principles derived from cases in Nevada. The rights of shareholders and the fiduciary responsibilities of directors under Nevada law differ somewhat from those under Alberta law. Upon the consummation of the Continuance, our company may be subject to Canadian income tax liabilities which may adversely affect our company’s working capital. Upon the Continuance, under Canadian tax laws our company will be deemed to have disposed of all of its property at a price equal to the fair market value of the property at the time, and our company will be subject to a corporate emigration tax. These may result in the Company incurring Canadian tax liability. The anticipated benefits of our reorganization may not be realized. We will incur additional direct costs and expenses related to the continuance, including attorneys’ fees, accountants’ fees, financial printing expenses and filing fees. While we believe that the continuance will result in operational, administrative and other benefits that significantly outweigh the related costs and expenses, we cannot assure you that those benefits will be realized. Risks Relating to Our Financial Condition and Business We are a development stage company, subject to all the risks of a new business, which may include failure and the loss of your investment. While our company has been incorporated since 2004, we are still a development stage company and generated only minimal revenue from discontinued operations. Our prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies seeking to acquire or establish new business opportunities. We are an international renewable energy source company. Our company is based in Athens, Greece. Viosolar’s planned operations involve large-scale investments in grid-connected photovoltaic Parks with photovoltaic (“PV”) arrays for production of electricity, in suitable locations in South and South East European Union Countries. We are in the process of attempting to secure licenses for these solar parks through in-house applications and land leases/acquisitions, purchasing of existing licenses or companies holding such licenses, or joint ventures with existing license holders. Our initial objective is to build and operate photovoltaic parks of up to 20MW total installed capacity, commencing in Greece. In addition to Greece, our target markets are Bulgaria, Romania, Kosovo, Cyprus, Italy, Spain, Portugal, and France. Our company also continues to assess the viability of other alternative energy projects to complement our green energy mandate. During the fiscal year ended July 31, 2009, we acquired an 85% interest in a Greek company, Energiaki that is involved in the operations of solar parks, holds licenses for further development of solar parks and consults to other potential licensees for solar parks in Greece. Effective July 31, 2010 we agreed with the 15% shareholders of Energiaki to rescind the July 23, 2009 acquisition having been unable to raise the required funding for the Energiaki project. We currently have one property which we believe will be suitable for the construction of a solar project, however to date we have been unable to raise the required funding to build a solar park and unless we can raise funding this project may not progress in a timely fashion, if at all. Table of Contents 19 Since we have generated minimal revenue from discontinued operations, and may never generate any revenue, investors take the risk that our new business may never be able to make a profit or take a very long time to do so. These risks include, but are not limited to: (a) the risk that we may have insufficient funds to effectively execute our business plan, in which case our company would likely fail and investors would lose all of their investment; (b) the risk that our company secures an insufficient number of leased properties for our solar energy modules and that insufficient revenues are generated to ever make our company profitable, in which case, our company would likely fail and investors would lose all of their investment; (c) the risk that our management proves ineffective at marketing solar energy, in which case, our company would likely fail and investors would lose all of their investment; and (d) the risk that our management does not effectively manage cash flows and that our company goes out of business as a result, in which case, our company would likely fail and investors would lose all of their investments. We have no contracts as a solar energy provider and have no sales activities for the provision of solar energy; we expect that obtaining significant contracts for the provision of solar energy will not occur for some time. We were unable to successfully finance the Energiaki project or our current project and therefore have no current contracts as an energy provider and no sales to report. We will be required to raise funding to pursue any sort of development on our current property and there can be no assurance we will be successful in doing so. Therefore any investors should consider this fact when making an investment in our company as we cannot currently predict if we will ever be able to enter into any contacts for the provision of solar energy. Contracts involving government agencies are subject to the government's authority to unilaterally cancel or modify the contracts. Contracts involving government agencies may be terminated or modified at the convenience of the agency. Other risks include potential disclosure of our confidential information to third parties and the exercise of "march-in" rights by the government. March-in rights refer to the right of a government agency to require us to grant a license to the technology to a responsible applicant or, if we refuse, the government may grant the license itself. The government can exercise it’s march-in rights if it determines that action is necessary because we fail to achieve practical application of the technology or because action is necessary to alleviate health or safety needs, to meet requirements of federal regulations or to give Greece industry preference. A significant reduction or elimination of government subsidies and economic incentives or change in government policies may have a material adverse effect on our business and prospects. Demand for our products depends substantially on government incentives aimed to promote greater use of solar power. In many countries in which we are currently, or intend to become, active, the PV markets, particularly the market of on-grid PV systems, would not be commercially viable without government incentives. This is because the cost of generating electricity from solar power currently exceeds, and we believe will continue to exceed for the foreseeable future, the costs of generating electricity from conventional or certain non-solar renewable energy sources. Table of Contents 20 The scope of the government incentives for solar power depends, to a large extent, on political and policy developments relating to environmental concerns in a given country, which could lead to a significant reduction in or a discontinuation of the support for renewable energies in such country. Federal, state and local governmental bodies in many of our key potential markets, most notably Greece, Germany, and Spain, have provided subsidies and economic incentives in the form of rebates, tax credits and other incentives to end users, distributors, system integrators and manufacturers of solar power products to promote the use of solar energy in on-grid applications and to reduce dependency on other forms of energy. These government economic incentives could be reduced or eliminated altogether. In particular, political changes in a particular country could result in significant reductions or eliminations of subsidies or economic incentives. Electric utility companies that have significant political lobbying powers may also seek changes in the relevant legislation in their markets that may adversely affect the development and commercial acceptance of solar energy. A significant reduction in the scope or discontinuation of government incentive programs, especially those in our target markets, could cause demand for our products and our revenue to decline, and have a material adverse effect on our business, financial condition, results of operations and prospects. The state of the political and economic environment, particularly in Greece, significantly affects our performance. The initial focus of the implementation of our business plan is in Greece. As a result, the state of the Greek economy significantly affects our future financial performance and our ability to raise additional capital. Additionally, our future performance may be affected by the economic conditions and levels of economic activity in other countries in which we plan to operate particularly Portugal and Spain. Consequently, an economic slowdown, a deterioration of conditions in Greece or other adverse changes affecting the Greek economy or the economies of other countries in which we plan to operate, could result in, among other things, higher costs associated with and/or greater difficulty in obtaining financing, which could adversely impact our business, financial condition, cash flows and results of operations. Moreover, the political environment both in Greece and in other countries in which we plan to operate may be adversely affected by events outside our control, such as changes in government policies, EU Directives in the energy sector and other areas, political instability or military action affecting Europe and/or other areas abroad and taxation and other political, economic or social developments in or affecting Greece and the countries in which we may plan to expand. Failure to build or operate our solar energy parks successfully would adversely impact our business and financial condition. We plan to operate and further develop solar energy parks. Purchasing and leasing land, acquisition of licenses, construction, management, operations and testing of solar energy parks, which have not yet been built, will require a substantial investment of capital, The successful completion and operation of solar energy parks will require substantial engineering resources and will be subject to significant risks, including risks of cost overruns and delays, and the possibility that the solar energy parks may never be completed or operational. We may never be able to operate solar energy parks in high volume, make planned process and equipment improvements, attain projected manufacturing yields or desired annual capacity, obtain timely delivery of equipment to build the solar energy parks or hire and train the additional employees and management needed to operate the solar energy parks. We also may face insurmountable challenges or incur unforeseen expense as when we try to achieve performance results from our planned solar energy parks. Failure to meet our development objectives could materially and adversely affect our business, results of operations and financial condition. Table of Contents 21 Our future success depends on retaining our existing management and hiring and assimilating new key employees and our inability to attract or retain key personnel would materially harm our business and results of operations. Our success depends on the continuing efforts and abilities of our current officers and directors. Our success also will depend, in part, on our ability to attract and retain additional highly skilled employees, including management, technical and sales personnel. The inability to attract, retain or assimilate key personnel in the future, or delays in hiring required personnel could materially harm our business. As a public company, we will be required to disclose detailed aspects of our business on a regular and ongoing basis that our competitors might use against us. The United States Securities and Exchange Commission requires that all public companies disclose certain detailed financial information including the discussion of known trends, demands, events and uncertainties with specific disclosure about liquidity, capital resources, and critical accounting estimates. In the course of conducting our business, it may on occasion be necessary to publicly disclose certain financial, market, production, technology, product, or other material information that we would otherwise consider proprietary and competitively sensitive. As a result, our competitors may use this information in ways that would adversely affect our earnings, growth and revenues and hamper our ability to adequately protect our intellectual property and carry out our strategic plans. We may be party to confidentiality agreements that the breach of which may lead to termination of important contracts, injunctive relief or damages. In the course of our business, we enter into nondisclosure and other types of agreements whereby we, and typically the other party to the agreements, agree not to disclose confidential information. We have instituted internal procedures to ensure that we do not violate nondisclosure covenants, but we cannot assure that these procedures will be effective in protecting sensitive information. Moreover, our disclosure obligations as a public company may create a conflict between our duty to disclose material information to the public and our obligation to keep certain proprietary information confidential. Our failure to abide by our confidentiality obligations may lead to termination of our relationship with contracting parties, imposition of injunctive relief against us or damages. While we intend to take all reasonable measures to protect confidential information of parties with whom we contract, there can be no assurance that our procedures will be effective and that we will not breach our confidentiality agreements. Lack of management experience in the proposed business of our company may result in unsatisfactory performance or complete failure of our company, which may result in the loss of your investment. Because our management lacks direct experience in the development and marketing of solar energy, investor funds may be at high risk of loss due to the inexperience of the officers and directors of our company who will be making business decisions. This lack of experience may result in their inability to run a successful business. There is no assurance that our company will ever produce earnings. Our business may not generate sufficient revenues and profits to cover expected expenditures in the foreseeable future. Additional funds may be needed and may not be available under reasonable terms, or at all. As of the date of this proxy statement/prospectus, our company has no revenues from its proposed business, having only generated minimal revenues from discontinued operations, and significant revenues are not expected in the next 12 months or longer. On a going-forward basis and until we either generate significant revenues or conduct some sort of financing, we expect our operating expenses to average approximately USD$20,000 per month, going forward until we can finance our project. We do not presently have sufficient funds to be able to fund our operating costs . We have to date relied predominantly on loans and the sale of equity to fund operations. We will be required to continue to raise funds for operations either by way of loans or by equity financings. We have no certainty of raising any such funds and our company could fail as a result. Table of Contents 22 We have a history of losses and fluctuating operating results, which raise substantial doubt about our ability to continue as a going concern. Since inception through July 31, 2012, we have incurred aggregate net losses of $4,687,212. We also incurred a loss from operations for each of the years ended July 31, 2012 through 2004. There is no assurance that we will operate profitably or will generate positive cash flow in the future. In addition, our operating results in the future may be subject to significant fluctuations due to many factors not within our control, such as the unpredictability of when customers will order solar energy, the size of customers’ orders, the demand for solar energy, and the level of competition and general economic conditions. Although we anticipate that we will earn significant revenues upon the successful implementation of our business plan, we expect to continue to incur development costs and operating costs. Consequently, we expect to incur operating losses and negative cash flow until our solar energy production is of sufficient quantity to generate a commercially viable and sustainable level of sales, so that we are operating in a profitable manner. These circumstances raise substantial doubt about our ability to continue as a going concern, as described in the explanatory paragraph in our independent registered public accounting firm’s report on the July 31, 2012, financial statements. Our audited financial statements do not include any adjustments that might result from the outcome of that uncertainty. Other companies are already engaged in our proposed business of solar parks and we expect that more companies may enter this market in the future, which may make it difficult for us to compete or survive. We intend to develop and construct solar energy parks in Greece. It is reasonable to expect that most of our competitors may be better capitalized and perhaps better established and connected in the industries we may seek to market in and regulatory circles which may be involved in the ultimate sales process. As a result, it may be very difficult for our company to compete and make a profit in our proposed business. We may be liable for the defect in or failure of the energy sources we attempt to sell, resulting in possible legal action and costs or judgments that could put us out of business, for which we presently have no insurance. Although we will not be involved in manufacturing products, will not take ownership of a product at any point during its sales cycle, and will not be a party in agreements related to the purchase and sale of any licensed products, it is possible that disputes could arise between buyers and sellers which could result in us being named as a party in litigation. Presently, we have no liability insurance coverage for such contingencies and we do not anticipate acquiring any in the future. If we are involved in any litigation resulting from our participation in product sales, it is possible that we could be forced to expend substantial sums on legal fees even if there is no basis for naming us as a defendant and even if we ultimately win in any such litigation. There can be no assurance that any decision will not result in consequent loss to us and, therefore, to our investors and shareholders. Table of Contents 23 We do not know how to market the solar energy and this may make it difficult, or impossible, for us to compete and make a profit from solar energy parks. Since our management has limited knowledge as to how to market solar energy, and it does not know how to acquire such knowledge, it is possible that we may never acquire such knowledge with the result being that no profits are generated from the sale of solar energy. Risks Related to Investment in Our Securities As a public company, we are subject to complex legal and accounting requirements that require us to incur substantial expense and expose us to risk of non-compliance. As a public company, we are subject to numerous legal and accounting requirements that do not apply to private companies. The cost of compliance with many of these requirements is substantial, not only in absolute terms but, more importantly, in relation to the overall scope of the operations of a small company. The current limitation on available funds and timing of receipt of working capital may increase the cost of compliance and may also increase the risk that we will fail to comply. Failure to comply with these requirements can have numerous adverse consequences including, but not limited to, our inability to file required periodic reports on a timely basis, loss of market confidence, delisting of our securities and/or governmental or private actions against us. We cannot assure you that we will be able to comply with all of these requirements or that the cost of such compliance will not prove to be a substantial competitive disadvantage vis-à-vis our privately held and larger public competitors. If we seek additional capital in the future, your investment could be diluted. If we are successful in obtaining additional capital in pursuit of our business objectives, such additional capital, if available, could substantially dilute our then-existing investors. Future sales or the potential for future sales of our securities may cause the trading price of our common stock to decline and could impair our ability to raise capital through subsequent equity offerings. Sales of a substantial number of shares of our common stock or other securities in the public markets, or the perception that these sales may occur, could cause the market price of our common stock or other securities to decline and could materially impair our ability to raise capital through the sale of additional securities. We have never paid any cash dividends and none are anticipated in the foreseeable future, so you may never realize any return on your investment unless you sell your shares. Since we do not anticipate paying dividends in the foreseeable future (which action is solely within our discretion), investors will only profit by the increase in the value of their shares. Our profits, if any, during the next several years are expected to be used to develop and possibly expand our business. There is no assurance that there will be any increase in the value of the shares or that a liquid trading market will develop for the shares or that our investors will be able to sell their shares in our common stock. There is a limited market for our common stock so you may lack a market for and liquidity in the shares. Our common stock is quoted on the OTCQB operated by the OTC Markets Group under the symbol “VIOSF” and on the Berlin stock exchange under the symbol “SDE”. Even though the stock is quoted, there is no assurance a liquid market will develop. If a market does develop for our common stock, at best, it may offer very minimal liquidity for the shares. If a market for our common shares does not develop, our shareholders may not be able to resell the shares of our common stock that they have purchased and they may lose all of their investment. Public announcements regarding our company, changes in government regulations, conditions in our market segment and changes in earnings estimates by analysts may cause the price of our common stock to fluctuate substantially. In addition, the OTCQB is not an exchange and, because trading of securities on the OTCQB is often more sporadic than the trading of securities listed on a national exchange, our shareholders may have difficulty reselling their shares. Table of Contents 24 Trading of our stock is restricted by the Securities Exchange Commission’s penny stock regulations, which may limit a shareholder’s ability to buy and sell our common stock. The Securities and Exchange Commission has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the Securities and Exchange Commission, which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. The Financial Industry Regulatory Authority (FINRA) has adopted sales practice requirements which may limit an investor’s ability to buy and sell our shares. In addition to the "penny stock" rules described above, the FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our shares and have an adverse effect on the market for our shares. Table of Contents 25 QUESTIONS AND ANSWERS ABOUT THE ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS Why am I receiving these materials? Our board of directors is soliciting proxies for use at the annual and special meeting to be held at , ata.m., local time, on , , 2013 or at any adjournment or postponement of the meeting. These materials were first sent or given to our shareholders on or about , 2013. What is included in these materials? These materials include: · the notice of the annual and special meeting of shareholders; · this proxy statement/prospectus for the annual and special meeting of shareholders; and · the proxy card. We are not sending these materials to our shareholders using notice-and-access. What items will be voted at the annual and special meeting? Our stockholders will be asked to vote on: · the authorization and approval of the continuance and the approval and adoption of the plan of conversion, whereby our jurisdiction of incorporation will be changed from the Province of Alberta to the State of Nevada by means of a process called a “continuance” and a “conversion”; · the election of directors; and · the ratification of the appointment of our independent registered public accounting firm. What do I need to do now? We urge you to carefully read and consider the information contained in this proxy statement/prospectus. We request that you cast your vote on each of the proposals described in this proxy statement/prospectus. You are invited to attend the meeting, but you do not need to attend the meeting in person in order to cast your vote. Even if you do not plan to attend the meeting, please vote by proxy by following the instructions provided in the enclosed proxy card. Who can vote at the annual and special meeting? Our board of directors has fixed the close of business on , 2013 as the record date for the determination of the stockholders entitled to notice of, and to vote at, the annual and special meeting or any adjournment or postponement. If you were a shareholder of record on the record date, you are entitled to vote at the annual and special meeting. As of the record date, 31,803,689 shares of our Class A common stock were issued and outstanding and no other voting securities were issued and outstanding. Therefore, a total of 31,803,689 votes are entitled to be cast at the annual and special meeting. Table of Contents 26 How many votes do I have? On each proposal to be voted upon, you have one vote for each share of our Class A common stock that you owned on the record date. There is no cumulative voting. How do I cast my vote? If you are a registered shareholder, · you may attend the meeting and cast your vote in person; · and you do not wish to cast your vote in person or you will not be attending the meeting, you may cast your vote by proxy by doing one of the following: Ø you may vote by mail by following instructions provided in the enclosed proxy card; or Ø You may appoint another person or company, who needs not be a shareholder, to attend the meeting on your behalf and cast your vote as your proxyholder by inserting the name of the person or company you wish to represent you at the meeting in the space provided for an alternate proxyholder on the enclosed proxy card. In order for you to vote by proxy, our transfer agent, Interwest Transfer Company Inc., at 1981 Murray Holladay Road, Suite 100, Salt Lake City, UT 84117, U.S.A., must receive the completed proxy card in accordance with the instructions provided in the proxy card at least 48 hours (excluding Saturdays, Sundays, and holidays recognized in the Province of British Columbia) prior to the scheduled time of the meeting or any adjourned or postponed meeting. Alternatively, the completed proxy card may be delivered to the chair of the meeting on the day of the meeting or any adjournment or postponement. If you are a non-registered shareholder, · and you wish to cast your vote in person at the meeting, you must obtain a valid proxy from your broker, bank, or other nominee that holds your shares giving you the right to vote the shares at the meeting; or · and you do not wish to vote in person or you will not be attending the meeting, you must cast your vote in the manner prescribed by your broker, bank or other nominee. Your broker, bank or other nominee should have enclosed or otherwise provided a voting instruction card for you to use in directing the broker, bank or nominee how to cast your vote. What is the difference between a registered shareholder and a non-registered shareholder? If you have a share certificate issued in your name, you are a registered shareholder. If your shares are registered in the name of an intermediary, you are a non-registered shareholder. For example, you are a non-registered shareholder if your shares are held in the name of broker, bank, or other nominee, then the broker, bank or other nominee is the registered shareholder with respect to those shares. However, you still are the beneficial owner of those shares. Non-registered shareholders cannot cast their votes directly and must instead instruct the broker, bank, or other nominee how to cast their votes. Non-registered shareholders are also invited to attend the meeting. Non-registered shareholders consist of non-objecting beneficial owners and objecting beneficial owners. A non-objecting beneficial owner is a beneficial owner of securities that has provided instructions to an intermediary holding the securities in an account on behalf of the beneficial owner that the beneficial owner does not object, for that account, to the intermediary disclosing ownership information about the beneficial owner under National Instrument 54-101 Communication with Beneficial Owners of Securities of a Reporting Issuer of the Canadian Securities Administrators. An objecting beneficial owner means a beneficial owner of securities that has provided instructions to an intermediary holding the securities in an account on behalf of the beneficial owner that the beneficial owner objects, for that account, to the intermediary disclosing ownership information about the beneficial owner under National Instrument 54-101. Table of Contents 27 We are not sending proxy-related materials directly to non-objecting beneficial owners of our common shares, but will make delivery through intermediaries. We will pay for intermediaries to deliver proxy-related materials to both non-objecting and objecting beneficial owners of our common shares. What does it mean if I receive more than one proxy card? If you receive more than one proxy card, it means that you hold shares registered in more than one name or in different accounts. To ensure that all of your shares are voted, please vote by proxy by following instructions provided in each proxy card. If some of your shares are held in “street name,” you should have received voting instructions with these materials from your broker, bank or other nominee. Please follow the voting instructions provided to ensure that your vote is counted. How will my shares be voted? If you are a registered shareholder, · by casting your vote by proxy, your shares represented by the proxy will be voted or withheld from voting in accordance with your instructions on any ballot that may be called for and, if you specify a choice with respect to any matter to be acted upon, your shares will be voted accordingly; · and you have not specified how to vote on a particular matter, then your proxyholder can vote your shares as he or she sees appropriate. If you have appointed one of the management proxyholders named on the enclosed proxy card and you have not specified how to vote on a particular matter, the proxyholder(s) will vote your shares in the manner recommended by our board of directors on each item of business which you are entitled to vote on. If you are a non-registered shareholder, · by following voting instructions given by your broker, bank or other nominee, you are authorizing such broker, bank nominee to vote your shares on each item of business according to your instructions; · and you do not give instructions to your broker, bank or other nominee how to vote on a particular matter, under the rules that govern brokers, banks, and other nominees who are the registered shareholders, it generally has the discretion to vote uninstructed shares on routine matters but have no discretion to vote them on non-routine matters. What vote is required for the election of directors or for the approval of a proposal? At least two thirds of votes cast, in person or by proxy, is required to approve the proposal for the authorization and approval of continuance and the approval and adoption of the plan of conversion. A simple majority (more than 50%) of votes cast, in person or by proxy, is required to elect directors or ratify the appointment of the independent registered public accounting firm. Votes that abstain and broker non-votes will have no effect on the outcome of the vote on these proposals. Table of Contents 28 A “broker non-vote” occurs when a broker, bank, or other nominee holding shares for a beneficial owner in street name does not vote on a particular proposal because it does not have discretionary voting power with respect to that proposal and has not received instructions with respect to that proposal from the beneficial owner of those shares, despite voting on at least one other proposal for which it does have discretionary authority or for which it has received instructions. What is the quorum requirement? A quorum of shareholders is necessary to hold a valid meeting. A quorum is reached with at least two persons who are, or who represent by proxy, shareholders who, in the aggregate, hold at least 25% of the issued shares entitled to be voted at the meeting. How does the board of directors recommend that I vote? Our board of directors recommends that you vote your shares: · “For” the authorization and approval of the continuance and the approval and adoption of the plan of conversion; · “For” the election of all nominees for directors; and · “For” the ratification of the appointment of the independent registered public accounting firm. What if I change my mind? If you are a registered shareholder, you may revoke your proxy or change your vote by submitting another proxy with a later date or revoke your proxy by sending a written notice that you are revoking your proxy to our transfer agent, Interwest Transfer Company Inc., at 1981 Murray Holladay Road, Suite 100, Salt Lake City, UT 84117, U.S.A. no later than 48 hours (excluding Saturdays, Sundays, holidaysrecognized in the Province of British Columbia) prior to the scheduled time of the meeting or any adjourned or postponed meeting. If you are a registered shareholder, you may revoke your proxy by attending the meeting and casting your vote in person or delivering a written notice that you are revoking your proxy to the chair of the meeting at the meeting before the vote in respect of which the proxy is to be used is taken. Your attendance at the meeting will not automatically revoke your proxy unless you vote again at the meeting or specifically request in writing that your prior proxy be revoked. You may revoke your proxy in any other manner permitted by law. After revoking your proxy, you may vote again by submitting another proxy with a later date by a deadline for submitting a proxy or by attending the meeting in person and casting your vote in person. If you are a non-registered shareholder, you will need to follow the voting instruction provided by your broker, bank or other nominee regarding how to revoke or change your vote. Table of Contents 29 What happens if any amendments or variations are properly made to the proposals to be considered or if other matters are properly brought before the meeting? Your proxyholder will have discretionary authority to vote your shares as he or she sees appropriate, to the extent permitted by law. Management or our directors are not aware of such amendment, variation or other matter expected to come before the meeting. How can I attend the annual and special meeting? You may call us at (708) 357-4891if you want to obtain information or directions to be able to attend the annual and special meeting and vote in person. You may be asked to present valid picture identification, such as a driver’s license or passport, before being admitted to the meeting. If you are a non-registered shareholder, you will also need proof of ownership to be admitted to the meeting. A recent brokerage statement or letter from your broker, bank or other nominee is an example of proof of ownership. Who pays for the cost of proxy preparation and solicitation? We pay for the cost of proxy preparation and solicitation, including the reasonable charges and expenses of brokers, banks or other nominees for forwarding proxy materials to non-registered shareholders. We are soliciting proxies primarily by mail. In addition, our directors, officers and regular employees may solicit proxies by telephone, facsimile, mail, other means of communication or personally. These individuals will receive no additional compensation for their services other than their regular salaries. We will ask brokers, banks, and other nominees to forward the proxy materials to their principals and to obtain their authority to execute proxies and voting instructions. We will reimburse them for their reasonable expenses. THE CONTINUANCE Overview of Continuance Proposal We are currently incorporated under the corporate laws of Alberta, Canada. The board of directors of our company has determined that it would be in the best interest of our company to change our jurisdiction of incorporation from Alberta, Canada to Nevada, U.S.A. by means of a process (the “Continuance”) known as a “continuance” under the Alberta Business Corporations Act (the “ABCA”) and known as a “conversion” under the Nevada Revised Statutes (the “NRS”). Under the ABCA, a continuance is a process by which a corporation which is incorporated under the laws of Alberta may change its jurisdiction of incorporation to another jurisdiction as if it had been incorporated under the laws of that other jurisdiction. Under the NRS, if the laws of its home jurisdiction allow for it and complied with, a corporation may be “converted” as a Nevada corporation by filing the articles of conversion with the Secretary of State of the State of Nevada. Management has determined that a Continuance will be the most effective means of achieving the desired change of domicile. Table of Contents 30 Pursuant to Section 189 of the ABCA, our board of directors has approved the Continuance and approved and adopted a plan of conversion (the “Plan of Conversion”), a copy of which is attached hereto as Schedule “A”, under Chapter 92A of the NRS and has recommended that shareholders authorize and approve the Continuance and approve and adopt the Plan of Conversion. The special resolution to authorize and approve the Continuance and approve and adopt the Plan of Conversion will be submitted to our stockholders at the annual and special meeting. If at least two-thirds, or 66.7%, of the votes cast by shareholders present in person or represented by proxy at the meeting and entitled to vote thereat are in favour of the authorization and approval of the Continuance and the approval and adoption of the Plan of Conversion, we will apply for and obtain a written authorization for the continuance to the Registrar of Corporations, Alberta Registries, in accordance with Section 189 of the ABCA and then file articles of conversion and related documents with and pay all fees prescribed to the Secretary of State of Nevada in accordance with NRS 92A.205 and comply with all other requirements. Upon filing of the articles of conversion and related documents and payment of all applicable fees, the Secretary of State of the State of Nevada will issue a stamped and filed copy of the articles of conversion and we will submit it to the Registrar of Corporations, Alberta Registries, after which we expect that the Registrar of Corporations, Alberta Registries will issue a certificate of discontinuance. Upon receipt of the stamped articles of conversion and the certificate of discontinuance, the Continuance will be effective in accordance with Section 189 of the ABCA and NRS 92A.240. We intend to complete the continuance promptly after the shareholders of our company authorize and approve the continuance and approve and adopt the plan of conversion at the annual and special meeting, although the board of directors may delay completion of the continuance for some period of time after shareholder approval pending receipt of third party consents or for other business reasons. Upon the effectiveness of the Continuance, our company will be continued as a Nevada corporation and will be governed by the laws of Nevada. We will continue to conduct the business in which we are currently engaged. The Continuance will not result in any material effect on our operations and will not have any effect on the relative equity or voting interests of our shareholders. The business and operations of our company following the Continuance will be identical in most respects to our current business, except that we will no longer be subject to the corporate laws of the Province of Alberta but will be subject to the corporate laws of the State of Nevada. The assets and liabilities of the Nevada corporation immediately after the Continuance will be identical to the assets and liabilities of the Alberta corporation immediately prior to the Continuance and the officers and directors of our company immediately before the Continuance will be the officers and directors of our company immediately after the Continuance. Each previously outstanding share of our company’s Class A common stock will become one share of common stock of the Nevada corporation. The change in domicile will, however, result in changes in the rights and obligations of current Viosolar shareholders under applicable corporate laws. For an explanation of these differences see “Comparative Rights of Stockholders” on page 34of this proxy statement/prospectus. In addition, the Continuance may have material tax consequences to shareholders which may or may not be adverse to any particular shareholders depending on the shareholders’s particular circumstances. For a more detailed explanation of the tax consequences, see “Material United States Federal Tax Consequences” and “Material Canadian Income Tax Consequences” on pages 44and41, respectively, of this proxy statement/prospectus. Reasons for the change in domicile We believe that the Continuance to Nevada will more accurately reflect our operations, which have been based in Greece and in the United States. We have virtually no business connection to Canada. By comparison, the OTCQB operated by the OTC Markets Group, where our shares of Class A common stock are quoted for trading, is located in the U.S. As we are an S.E.C. issuer, as well a reporting issuer in the Province of Alberta, we currently have to prepare our financial statements and filings to meet the regulatory filing requirements of both countries. This dual-reporting of financial statements represents a significant added expense for our company. If we meet certain securities regulatory requirements it is our intention to continue our reporting obligations in Canada for only one year from the date that we continue into the State of Nevada and no longer have any presence in the Province of Alberta. The Continuance of our company into the State of Nevada will aid us in being able to report solely in one jurisdiction after one year from the date that we no longer meet the definition of a reporting issuer under Multilateral Instrument 51-105. Additionally, the Continuance will reduce cross-border financing issues and concerns of institutional lenders both in United States and overseas, thereby providing our company greater access to needed financing to meet our growing business requirements. Table of Contents 31 Selection of Nevada as Place of Incorporation We have selected the State of Nevada as the place of incorporation of our company because the State of Nevada has adopted comprehensive, modern and flexible corporate laws which are updated and revised periodically to meet changing business needs. Charter Documents following the Continuance Upon completion of the Continuance, our charter documents will be comprised of the articles of incorporation and the bylaws, in the forms attached as Schedule A and Schedule B, respectively, to the Plan of Conversion, attached hereto as AppendixA. Decrease to Authorized Capital in Connection with Continuance The articles of incorporation of Viosolar Nevada, attached as Schedule A to the Plan of Conversion, attached hereto as AppendixA, will provide that the authorized capital of the Viosolar Nevada will be 200,000,000 shares of common stock, par value $0.001 per share and 100,000,000 shares of preferred stock, par value $0.001 per share. Our articles of incorporation presently provide that our authorized capital is an unlimited number of shares of Class A, voting, no par value common stock, an unlimited number of Class B voting common shares, Class C non-voting common shares, and Class D non-voting common shares, and 5,000,000 shares of Class E non-voting preferred shares. Financial Statement Reporting Currently, we are a reporting issuer in the Province of Alberta and are required to file our annual and interim financial statements pursuant to the Multilateral Instrument 51-105. We are also a foreign private issuer in the United States and are required to file an Annual Report on Form 20-F (a “Form 20-F Annual Report”) each year with the SEC. Our financial statements included on our Form 20-F Annual Report are prepared in accordance with United States Generally Accepted Accounting Principles (“US GAAP”). Upon completion of the Continuance, we will be required to prepare our financial statements in accordance with US GAAP in the United States. We expect to file our audited annual financial statements with the SEC on Annual Reports on Form 10-K and our unaudited interim financial statements with the SEC on Quarterly Reports on Form 10-Q. Table of Contents 32 If we meet certain securities regulatory requirements it is our intention to continue our reporting obligations in Canada for only one year from the date that we continue into the State of Nevada and no longer have any presence in the Province of Alberta. The Continuance of our company into the State of Nevada will aid us in being able to report solely in one jurisdiction after one year from the date that we no longer meet the definition of a reporting issuer under Multilateral Instrument 51-105. Exchange of share certificates No exchange of certificates that, prior to the Continuance, represented shares of our Class A common stock is required with respect to the Continuance and the transactions contemplated by it. Promptly after the effective time of the Continuance, we shall mail to each record holder of certificates that immediately prior to the effective time of the Continuance represented shares of our Class A common stock, a letter of transmittal and instructions for use in surrendering those certificates. Upon the surrender of each certificate formerly representing our Class A common stock, together with a properly completed letter of transmittal, we shall issue in exchange a share certificate for shares of common stock of our company, the Nevada company, and the stock certificate representing shares in the Alberta company shall be cancelled. Until so surrendered and exchanged, each certificate of our Class A common stock shall represent solely the right to receive shares of common stock in the new company. Warrants and stock options As of the effective time of the Continuance, all warrants and options to purchase shares of our Class A common stock granted or issued prior to the effective time of the Continuance will remain warrants and options to purchase shares of common stock in our company as continued in Nevada. Ownership Interest The continuance will not dilute your ownership interest. Immediately after the continuance is consummated you will own the same percentage of Viosolar Nevada common stock as you own of Viosolar Alberta Class A common stock immediately prior to the completion of the continuance. Quotation on the OTCQB We expect that our shareholders will be able to continue to trade our shares during the time it takes to complete the continuance. In addition, immediately following the continuance, we expect that the shares of common stock of ViosolarNevada will continue to be quoted on the OTCQB. Recommendation of the Board of Directors THE BOARD OF DIRECTORS HAS UNANIMOUSLY APPROVED THE CONTINUATION DESCRIBED IN THIS PROXY/PROSPECTUS AND RECOMMENDS THAT STOCKHOLDERS AUTHORIZE AND APPROVE THE CONTINUATION AND APPROVE AND ADOPT THE PLAN OF CONVERSION. In reaching its decision, the Board of Directors reviewed the fairness to our company and our stockholders of the proposed Continuance and considered, without assigning relative weights to, the following factors: · the majority of our shareholders are resident outside of Canada; · the belief that there will be minimal Canadian tax consequences as a result of the proposed Continuance; Table of Contents 33 · the belief that we will cease to be a reporting issuer in the Province of Alberta after a period of one year from the date of the Continuance; · the belief that the proposed Continuance will gain our company access to a larger capital market; and · the fact that the shareholders have an opportunity to vote on the proposed Continuance. Without relying on any single factor listed above more than any other factor, but rather based upon their consideration of all such factors taken as a whole, our board of directors have concluded that the Continuance proposal is fair to our company and our stockholders. ACCORDINGLY, THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT STOCKHOLDERS VOTE FOR THE PROPOSED CONTINUATION SPECIAL RESOLUTIONS CONTAINED IN THIS PROXY/PROSPECTUS. DISSENTERS’ RIGHTS Pursuant to Section 191 of the ABCA, registered shareholders have the right to dissent to the Continuance and receive the fair value of their respective shares from our company. Shareholders who wish to exercise their right of dissent should seek their own legal advice as failure to comply strictly with the provisions of Section 191 of the ABCA may prejudice their right of dissent. In order to dissent, shareholders must send a written objection to the special resolution to our registered office at Viosolar Inc., 145-251 Midpark Blvd S.E., Calgary, Alberta T2X 1S3,Attention: President at or before the annual and special meeting. A vote against the continuance special resolution, an abstention or the execution of the proxy to vote against the continuance special resolution does not constitute such written objection. The above summary is not a comprehensive statement of the procedures to be followed by dissenting shareholders who seek payment of the fair value for their shares of Class A common stock. Section 191 of the ABCA requires adherence to the procedures established therein and failure to do so may result in the loss of all rights thereunder. The full text of Section 191 of the ABCA is set out in AppendixB to this proxy statement/prospectus. If management determines that an unacceptable number of shareholders have dissented from the Continuance, the Continuance will not be proceeded with. DISSENT RIGHTS ARE SUBJECT TO A NUMBER OF TECHNICAL LEGAL REQUIREMENTS. SHAREHOLDERS WHO DO NOT COMPLY STRICTLY WITH THOSE LEGAL REQUIREMENTS COULD LOSE THEIR RIGHTS. SHAREHOLDERS WHO WISH TO EXERCISE THEIR DISSENT RIGHTS SHOULD SEEK QUALIFIED INDEPENDENT LEGAL ADVICE. COMPARATIVE RIGHTS OF STOCKHOLDERS After the Continuance, the shareholders of the former Alberta corporation will become the holders of shares in the capital of a Nevada company organized under the Nevada Revised Statutes (“NRS”). Differences between the NRS and the ABCA, will result in various changes in the rights of stockholders of our company. The following is a summary description of the more significant differences. This summary description is qualified by reference to the NRS and the ABCA. Table of Contents 34 Subject Matter Nevada Alberta Inspection of Books and Records Under Nevada law, any person who has been a stockholder of record of a corporation for at least six months immediately preceding his demand, or any person holding, or thereunto authorized in writing by the holders of, at least five percent of all of its outstanding shares, upon at least five days’ written demand is entitled to inspect in person or by agent or attorney, during usual business hours, a corporations records and make copies therefrom. The directors and shareholders of a corporation, their agents and legal representatives may examine the articles, bylaws, any unanimous shareholder agreement, minutes of meetings and resolutions of shareholders, a securities register and copies of financial statements during the usual business hours of the corporation free of charge. A shareholder of a corporation is entitled on request and without charge to one copy of the articles and bylaws and of any unanimous shareholder agreement. Qualification of Directors A director must be a natural person who is at least 18 years of age. A company must have at least one director. Unless otherwise provided in the articles of incorporation of the company, directors need not be stockholders. A director must be a natural person who is at least 18 years of age. Directors must not have the status of bankrupt, and must not have been found to be of unsound mind by a court in Canada or elsewhere. All ABCA corporations must have at least one director, and “distributing corporations” must have at least three directors, at least two of which must not be officers or employees of the corporation or its affiliates. We are a “distributing corporation”. At least one- quarter (1/4) of the company’s directors must be resident in Canada. There are no other actions which must be taken by us in order to remain in compliance with the ABCA. Table of Contents 35 Amendments to the Articles In order to amend the articles of incorporation of a company, the board of directors must adopt a resolution setting forth the proposed amendment and call a meeting of the stockholders to vote on the amendment or direct that the proposed amendment be considered at the next annual meeting of the stockholders entitled to vote on the amendment. If it appears upon the canvassing of the votes that stockholders holding shares entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes, or as may be required by the provisions of the articles of incorporation, have voted in favour of the amendment. The certificate setting forth the amendment and the vote by which the amendment was adopted must be signed by an officer of the company and filed with the secretary of state. If any proposed amendment would adversely alter or change any preference or any other right given to any class of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class adversely affected by the amendment. In order to amend its articles, the shareholders of an ABCA corporation must pass a special resolution approving the amendment. A special resolution must be approved by two thirds of the votes cast on the resolution. The holders of a class or series of shares are entitled to vote separately as a class on any proposed amendment which would increase or decrease any maximum number of authorized shares of that class, or increase any maximum number of authorized shares of a class having rights or privileges equal or superior to those of such class or series; effect an exchange, reclassification or cancellation of all or part of the shares of that class; add, change or remove the rights, privileges, restrictions or conditions attached to the shares of that class; increased the rights or privileges of any class of shares having rights or privileges equal or superior to the shares of that class; create a new class of shares equal or superior to the shares of that class; make any class of shares having rights or privileges inferior to the shares of that class equal or superior to the shares of that class; effect an exchange or create a right of exchange of all or part of the shares of another class into the shares of that class; or constrain the issue, transfer or ownership of the shares of that class, or change or remove any such constraint. The right of holders of a class of shares which would be affected in such a manner to vote separately as a class will apply whether or not that class of shares is otherwise entitled to vote. If authorized by the shareholders in the special resolution amending the articles, the directors may revoke the resolution before it is acted on without further approval of the shareholders. If the directors do not revoke the resolution, the articles of amendment must be filed with the Corporate Registrar under the ABCA, and the Corporate Registrar will then issue a certificate of amendment. Table of Contents 36 Election and Removal of Directors Under the proposed bylaws of Viosolar Nevada, directors are elected at the annual meeting of the stockholders by the vote of stockholders holding a majority of the voting power present in person or represented by proxy. Under NRS, directors may be removed with or without cause, but only by the vote of stockholders representing not less than two-thirds of the voting power of the issued and outstanding stock entitled to vote. The directors may fill vacancies on the board unless the bylaws provide otherwise. Shareholders of a corporation shall, by ordinary resolution at each annual meeting at which an election of directors is required, elect directors to hold office. The shareholders of a corporation may be ordinary resolution at a meeting remove any director or directors from office and may fill such vacancy at the meeting in which the director was removed. If not so filled, a quorum of directors may fill a vacancy among the directors. Inspection of Stockholders List Under Nevada law, any stockholder of record of a corporation who has held his shares for more than six months and stockholders holding at least 5% of all of its outstanding shares, is entitled to inspect, during normal business hours, the company’s stock ledger and make extracts therefrom. It also provides that a Nevada company may condition such inspection right upon delivery of a written affidavit stating that inspection is not desired for any purpose not related to the stockholder’s interest in the company. Any person, on payment of a reasonable fee and on sending to the corporation or its agent a statutory declaration, may on application require the corporation or its agent to furnish within 10 days from the receipt of the statutory declaration a list setting out the names of the shareholders of the corporation, the number of shares owned by each shareholder, and the address of each shareholder as shown on the records of the corporation. The statutory declaration must state that the list of shareholders will not be used by any person except in connection with an effort to influence the voting of shareholders of the corporation, an offer to acquire shares of the corporation, or any other matter relating to the affairs of the corporation. Table of Contents 37 Transactions with Officers and Directors Under Nevada law, contracts or transactions in which a director or officer is financially interested are not automatically void or voidable if (i) the fact of the common directorship, office or financial interest is known to the board of directors or committee, and the board or committee authorizes, approves or ratifies the contract or transactions in good faith by a vote sufficient for the purpose, without counting the vote or votes of the common or interested director or directors, or (ii) the contract or transaction, in good faith, is ratified or approved by the holders of a majority of the voting power, (iii) the fact of common directorship, office or financial interest known to the director or officer at the time of the transactions is brought before the board of directors for actions, or (iv) the contract or transaction is fair to the corporation at the time it is authorized or approved. Common or interested directors may be counted to determine presence of a quorum and if the votes of the common or interested directors are not counted at the meeting, then a majority of directors may authorize, approve or ratify a contract or transaction. Under the ABCA, a material contract or transaction between a corporation and one or more of its directors or officers, or between a corporation and another entity in which a director or officer of the corporation is a director or officer or has a material interest in, is not invalid if the director or officer has disclosed the nature and extent of his interest and the contract or transaction was approved by the directors. Even if such disclosure is not made, a director or officer, acting honestly and in good faith, will not be accountable to the corporation for any profit realized in such a transaction, and the contract or transaction will not be invalid only by reason of such interest, if the contract or transaction is approved by a special resolution at a meeting of shareholders, disclosure of the interest sufficient to indicate its nature was made before shareholder approval, and the contract or transaction is reasonable and fair to the corporation at the time it was approved. Limitation on Liability of Directors; Indemnification of Officers and Directors Nevada law provides for discretionary indemnification made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee or agent is proper in the circumstances. The determination must be made either: (i) by the stockholders; (ii) by the board of directors by majority vote of a quorum consisting of directors who were not parties to the actions, suit or proceeding; (iii) if a majority vote of a quorum consisting of directors who were not parties to the actions, suit or proceeding so orders, by independent legal counsel in a written opinion; or (iv) if a quorum consisting of directors who were not parties to the actions, suit or proceeding cannot be obtained, by independent legal counsel in a written opinion. The articles of incorporation, the bylaws or an agreement made by the corporation may provide that the expenses of officers and directors incurred in defending a civil or criminal action, suit or proceeding must be paid by the corporation as they are incurred and in advance of the final disposition of the actions, suit or proceeding, upon receipt of an undertaking by or on behalf of the director or officer to repay the amount if it is ultimately determined by a court of competent jurisdiction that he is not entitled to be indemnified by the corporation. The provisions do not affect any right to advancement of expenses to which corporate personnel other than directors or officers may be entitled under any contract or otherwise by law. The indemnification and advancement of expenses authorized in or ordered by a court pursuant to Nevada law does not exclude any other rights to which a person seeking indemnification or advancement of expenses may be entitled under the articles of incorporation or any bylaw, agreement, vote of stockholders or disinterested directors or otherwise, for either an action in his official capacity or an action in another capacity while holding office, except that indemnification, unless ordered by a court or for the advancement of expenses, may not be made to or on behalf of any director or officer if his acts or omissions involved intentional misconduct, fraud or a knowing violation of the law and was material to the cause of action. In addition, indemnification continues for a person who has ceased to be a director, officer, employee or agent and inures to the benefit of the heirs, executors and administrators of such a person. The ABCA provides that a corporation may indemnify a director or officer or a former director or officer of the corporation against all costs, charges and expenses, including an amount paid to settle an action or satisfy a judgment, reasonably incurred by the individual in respect of a proceeding to which such person was a party by reason of being or having been a director or officer, if the person: (i) acted honestly and in good faith with a view to the best interests of the corporation; and (ii) in the case of a criminal or administrative proceeding enforced by a monetary penalty, the individual had reasonable grounds for believing that the individuals conduct was lawful. Table of Contents 38 Voting Rights with respect to extraordinary corporate transactions Approval of mergers and consolidations and sales, leases or exchanges of all or substantially all of the property or assets of a corporation, whether or not in the ordinary course of business, requires the affirmative vote or consent of the holders of a majority of the outstanding shares entitled to vote, except that, unless required by the articles of incorporation, no vote of stockholders of the corporation surviving a merger is necessary if: (i) the merger does not amend the articles of incorporation of the corporation; (ii) each outstanding share immediately prior to the merger is to be an identical share after the merger, and (iii) either no common stock of the corporation and no securities or obligations convertible into common stock are to be issued in the merger, or the common stock to be issued in the merger, plus that initially issuable on conversion of other securities issued in the merger does not exceed 20% of the Class A common stock of the corporation outstanding immediately before the merger. Approvals of amalgamations (except amalgamations between a corporation and wholly owned subsidiaries) and sales, leases or exchanges of substantially all the property of a corporation, other than in the ordinary course of business of the corporation, requires approval by the stockholders by a majority of not less than two-thirds of the votes cast by the stockholders at a duly called meeting. Stockholders’ consent without a meeting Unless otherwise provided in the articles of incorporation or the bylaws, any actions required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if, before or after taking the actions, a written consent is signed by the stockholders holding at least a majority of the voting power, except that if a different proportion of voting power is required for such an action at a meeting, then that proportion of written consent is required. In no instance where actions are authorized by written consent, need a meeting of the stockholders be called or notice given. Any action required or permitted to be taken at a meeting of the stockholders may be taken by a written resolution signed by all the stockholders entitled to vote on such resolution. Stockholder Voting Requirements Under the proposed bylaws of Viosolar Nevada, stockholders holding at least 10% of the stock issued and outstanding and entitled to vote thereat, present in person or represented by proxy constitute a quorum at all meetings of the stockholders. Under the proposed bylaws of Viosolar Nevada, the vote of stockholders holding a majority of the voting power present in person or represented by proxy is sufficient to elect directors or to decide any questions brought before the meeting of the stockholders unless a different vote is required under the statutes or the articles of incorporation. Unless the bylaws otherwise provide, a quorum of stockholders is present for a meeting if the holders of a majority of the shares entitled to vote at the meeting are present in person or represented by proxy. Except where the ABCA requires approval by a special resolution, being a majority of not less than two-thirds of the votes cast by the stockholders who voted on the resolution, a simple majority of the votes cast by the stockholders who voted on the resolution is required to approve any resolution properly brought before the stockholders. Where the articles of a corporation provide for cumulative voting, stockholders voting at an election of directors have the right to a number of votes equal to the votes attached to the shares held by such stockholder multiplied by the number of directors to be elected and stockholders may cast all such votes in favor of one candidate for director or may distribute the votes among the candidates in any manner. The holders of a class or series of shares are entitled to vote separately on proposals to amend the articles of a corporation where such amendment affects the rights of such class or series in a manner different than other shares of the corporation. A vote to approve any such amendment is passed if approved by a majority of not less than two-thirds of the votes cast by the stockholders at a meeting called to approve such amendment. Dividends A corporation is prohibited from making a distribution to its stockholders if, after giving effect to the distribution, the corporation would not be able to pay its debts as they become due in the usual course of business or the corporation’s total assets would be less than its total liabilities (plus any amounts necessary to satisfy any preferential rights). A corporation is prohibited from declaring or paying a dividend if there are reasonable grounds for believing that the corporation, is or would after the payment be, unable to pay its liabilities as they become due or the realizable value of the corporation’s assets would be less than the total of its liabilities and stated capital of all classes. Table of Contents 39 Anti-Takeover Provisions Nevada’s “Acquisition of Controlling Interest Statute” applies to Nevada corporations that have at least 200 shareholders, with at least 100 shareholders of record being Nevada residents, and that do business directly or indirectly in Nevada. Where applicable, the statute prohibits an acquiror from voting shares of a target company’s stock after exceeding certain threshold ownership percentages, until the acquiror provides certain information to the company and a majority of the disinterested shareholders vote to restore the voting rights of the acquiror’s shares at a meeting called at the request and expense of the acquiror. If the voting rights of such shares are restored, shareholders voting against such restoration may demand payment for the “fair value” of their shares (which is generally equal to the highest price paid in the transaction subjecting the stockholder to the statute). The Nevada statute also restricts a “business combination” with “interested shareholders”, unless certain conditions are met, with respect to corporations which have at least 200 shareholders of record. A “combination” includes (a) any merger with an “interested stockholder,” or any other corporation which is or after the merger would be, an affiliate or associate of the interested stockholder, (b) any sale, lease, exchange, mortgage, pledge, transfer or other disposition of assets, to an “interested stockholder,” having (i) an aggregate market value equal to 5% or more of the aggregate market value of the corporation’s assets; (ii) an aggregate market value equal to 5% or more of the aggregate market value of all outstanding shares of the corporation; or (iii) representing 10% or more of the earning power or net income of the corporation, (c) any issuance or transfer of shares of the corporation or its subsidiaries, to the “interested stockholder,” having an aggregate market value equal to 5% or more of the aggregate market value of all the outstanding shares of the corporation, (d) the adoption of any plan or proposal for the liquidation or dissolution of the corporation proposed by the “interested stockholder,” (e) certain transactions which would result in increasing the proportionate percentage of shares of the corporation owned by the “interested stockholder,” or (f) the receipt of benefits, except proportionately as a stockholder, of any loans, advances or other financial benefits by an “interested stockholder.” (continued below). An “interested stockholder” is a person who, together with affiliates and associates, beneficially owns (or within the prior three years, did beneficially own) 10% or more of the corporation’s voting stock. A corporation to which this statute applies may not engage in a “combination” within three years after the interested stockholder acquired its shares, unless the combination or the interested stockholder’s acquisition of shares was approved by the board of directors before the interested stockholder acquired the shares. If this approval was not obtained, then after the three year period expires, the combination may be consummated if all applicable statutory requirements are met and either (a) (i) the board of directors of the corporation approves, prior to such person becoming an “interested stockholder”, the combination or the purchase of shares by the “interested stockholder” or (ii) the combination is approved by the affirmative vote of holders of a majority of voting power not beneficially owned by the “interested stockholder” at a meeting called no earlier than three years after the date the “interested stockholder” became such or (b) (i) the aggregate amount of cash and the market value of consideration other than cash to be received by holders of common shares and holders of any other class or series of shares meets certain minimum requirements set forth in the statutes and (ii) prior to the consummation of the “combination”, except in limited circumstances, the “interested stockholder” will not have become the beneficial owner of additional voting shares of the corporation. There is no provision under the ABCA similar to the Nevada Acquisition of Controlling Interest Statute. Table of Contents 40 Appraisal Rights; Dissenters’ Rights Under NRS, any stockholder is entitled to dissent from, and obtain payment of the fair value of the stockholder’s shares in certain events, including, consummation of certain mergers, a plan of conversion or a plan of exchange. Also, Nevada law does not provide for dissenters’ rights in the case of a sale of assets. Under the ABCA, the holders of shares of any class of a corporation have the right to dissent when a company amends its articles to change any provisions restricting or constraining the issue, transfer or ownership of shares of that class. Shareholders also have dissenters’ rights when a company proposes to amend its articles to add, change or remove any restrictions on the business or businesses that the corporation may carry on, amalgamate (other than a vertical short-form amalgamation with a wholly-owned subsidiary), continue to another jurisdiction or sell, lease or exchange all or substantially all of its property. A shareholder who properly exercises his or her rights of dissent is entitled to be paid the fair value of his or her shares in respect of which he or she dissents. MATERIAL CANADIAN INCOME TAX CONSEQUENCES General In the opinion of Clark Wilson LLP, Canadian tax counsel to our company, the following section is a summary of the material Canadian federal income tax consequences of the Continuance to our company, to Canadian-resident shareholders of our company, and to United States-resident shareholders of our company. The following summary is based on the facts set out in this proxy statement/prospectus, and on additional information provided to counsel by management of our company. Although portions of the summary of tax consequences to United States-resident shareholders may apply to shareholders residing in other jurisdictions outside of Canada, this summary does not specifically address tax consequences to such shareholders and accordingly such shareholders are urged to contact their own tax advisors to determine the tax consequences to them. This summary does not include the consequences of any provincial, municipal, or other local tax laws or regulations, any tax laws of any jurisdictions outside of Canada, or any other tax laws other than the federal income tax laws of Canada. The summary of Canadian tax consequences in the following section, as well as the abbreviated summary of Canadian tax consequences set forth in the "SUMMARY" section of this proxy statement/prospectus, are based on the current wording of the Income Tax Act (Canada) (the “Tax Act”), the regulations made under that act, the Canada-United States Income Tax Convention, 1980, as amended (the “Tax Convention”) and counsel's understanding of administrative materials published by the CRA. This summary takes into account all proposed amendments to the Tax Act that have been announced by the Minister of Finance before the date of mailing of this proxy statement/prospectus. However, there is no assurance that such proposed amendments will be enacted in their current form, or at all. Apart from such proposed amendments, these summaries do not take into account or anticipate any changes in law, whether by legislative, governmental, or judicial action. No advance income tax ruling has been obtained from the CRA to confirm the tax consequences of any of the transactions described in this proxy statement/prospectus. Table of Contents 41 The summary of consequences to shareholders of our company applies only to shareholders who, for the purposes of the Tax Act, hold their shares of our company's Class A common stock as capital property, deal at arm's length with our company, and are not affiliated with our company. The summary does not apply to a shareholder in relation to whom our company is or will be a foreign affiliate within the meaning of the Tax Act, or who holds more than 10 per cent of our company's Class A common stock. A shareholder will generally be considered to be holding shares as capital property unless the shareholder holds the shares in the course of carrying on a business, acquired the shares in a transaction that is an adventure in the nature of trade, or holds the shares as "mark-to-market" property for the purposes of the Tax Act. Shareholders to whom the shares might not constitute capital property may elect, in certain circumstances, to have such property treated as capital property by making the election permitted by s. 39(4) of the Tax Act. Shareholders should consult their own tax advisors if they have questions as to whether they in fact hold their shares of our company's Class A common stock as capital property. Shareholders who do not hold their shares as capital property should consult their own tax advisors regarding the consequences of the Continuance to them. THE TAX SUMMARIES IN THIS PROXY STATEMENT/PROSPECTUS PROVIDE GENERAL INFORMATION ONLY. THEY ARE NOT MEANT TO PROVIDE ANY OF THE SHAREHOLDERS OF OUR COMPANY WITH LEGAL OR TAX ADVICE, AND SHOULD NOT BE INTERPRETED IN THAT MANNER. THEY DO NOT COVER ALL OF THE TAX CONSEQUENCES THAT MIGHT BE RELEVANT TO ALL OF THE SHAREHOLDERS OF OUR COMPANY, AND WILL NOT APPLY IN THE SAME WAY TO ALL THE SHAREHOLDERS OF OUR COMPANY. SHAREHOLDERS OF OUR COMPANY ARE STRONGLY ADVISED TO CONSULT WITH THEIR OWN TAX AND LEGAL ADVISORS REGARDING THE UNITED STATES AND CANADIAN INCOME TAX CONSEQUENCES OF THE CONTINUATION IN THEIR PARTICULAR CIRCUMSTANCES. Our company On the Continuance, our company will be deemed under the provisions of the Canada-United States Income Tax Convention to be resident in the United States, and to no longer be resident in Canada. Under the Tax Act, the change in our company's residence from Canada to the United States will cause our company's tax year to end immediately before the Continuance, and a new tax year to begin at the time of the Continuance. Furthermore, our company will be deemed to have disposed of all of its property immediately before the Continuance for proceeds of disposition equal to the fair market value of the property at that time. This deemed disposition may cause our company to incur Canadian tax liability on the basis of the resulting deemed capital gains and income. Furthermore, our company will be subject to a separate corporate emigration tax imposed by the Tax Act on corporations departing from Canada. The emigration tax will be imposed on the amount by which the fair market value of all of our company's property immediately before the Continuance exceeds the aggregate of its liabilities at the time of the Continuance and the paid-up capital in respect of all of the shares of our company’s capital stock immediately before the Continuance. The amount of the excess determined under the foregoing formula will be subject to tax at a rate of 5%, unless one of the main reasons for our company changing its residence to the United States was to reduce the amount of this corporate emigration tax or the amount of Canadian withholding tax paid by our company, in which case the rate will be 25%. Our company's management has reviewed our company's assets, liabilities, paid-up capital, and tax loss carryforwards, and has advised counsel that no Canadian federal taxes should be payable by our company as a result of the Continuance. This conclusion is based in part on determinations of factual matters including the fair market value of our company's property, and counsel expresses no opinion on such matters of factual determination. Furthermore, facts underlying our company's assumptions and conclusions may also change prior to the effective time of the Continuance. Our company has not applied to the CRA for a ruling as to the amount of federal taxes payable by our company as a result of the Continuance and does not intend to apply for such a ruling given the factual nature of the determinations involved. In addition, our company has not applied to the CRA for a determination of our company's past losses, and does not intend to apply for such a determination prior to the Continuance. There can be no assurance that the CRA will accept the valuations or the positions that our company has adopted in calculating the amount of Canadian tax that will be payable upon the Continuance, including our company's calculation of the amount of historical tax losses that are available to offset any taxes that would otherwise be payable upon the Continuance. Accordingly, there is no assurance that the CRA will conclude after the effective time of the Continuance that no Canadian federal taxesare due as a result of the Continuance or that the amount of Canadian federal taxes found to be due will not be significant. Table of Contents 42 Due to our company's change in residence upon the Continuance, our company will no longer be subject to taxation in Canada on our worldwide income. However, if our company carries on a business through a permanent establishment located in Canada, as that expression is defined in the Tax Convention, it will be subject to Canadian tax on business profits attributable to the permanent establishment. For the purposes of calculating any Canadian tax liability of our company after the Continuance, our company will be unable to deduct historic losses incurred prior to the Continuance. The Continuance will therefore eliminate our company's past Canadian tax losses as a source of future deductions. Shareholders Resident in Canada The following portion of the summary of Canadian federal tax consequences applies to shareholders of our company who are resident in Canada for the purposes of the Tax Act. Shareholders of our company who continue to hold shares of our company's common stock after the Continuance will not be considered to have disposed of those shares by reason only of the Continuance. Accordingly, the Continuance will not cause these shareholders to realize a capital gain or loss on their shares of our company's common stock, and will have no effect on the adjusted cost base of their shares of our company's common stock. Following the Continuance, any dividends received by an individual shareholder on the shares of our company's common stock will not be eligible for the gross-up and dividend tax credit treatment generally applicable to dividends on shares of taxable Canadian corporations. Any dividends received by a corporate shareholder on the shares of our company's common stock will be included in calculating that shareholder's income and will generally not be deductible. (As noted above, this summary may not apply to a corporate shareholder of whom our company is or will be a foreign affiliate). To the extent that United States withholding taxes are imposed on dividends paid by our company to Canadian-resident shareholders, Canadian resident shareholders will generally be entitled to claim a foreign tax credit against their Canadian income tax. Canadian residents are required under the Tax Act to report their foreign property holdings if the aggregate cost amount of their foreign holdings exceeds CDN$100,000. Following the Continuance, the shares of our company's common stock will constitute foreign property for the purposes of this rule and their cost amount will count towards the calculation of the CDN$100,000 threshold. Although the matter is not free from doubt, it is reasonable to conclude based on administrative positions published by the CRA that the amount paid to a shareholder who dissents to the Continuance should be treated as proceeds of disposition of that shareholder's shares of our company's Class A common stock. Accordingly, the dissenting shareholder would recognize a capital gain or loss to the extent that the amount received as proceeds for the disposition of that shareholder's shares exceeds or is less than the shareholder's adjusted cost base of the shares. Shareholders Resident in the United States The following portion of the summary of Canadian federal tax consequences applies to shareholders of our company who are resident in the United States and not in Canada for the purposes of the Tax Act, and who do not use or hold their shares of our company's Class A common stock in the course of carrying on a business in Canada. Shareholders of our company who continue to hold shares of our company's common stock after the Continuance will not be considered for Canadian tax purposes to have disposed of their shares of our company's common stock by reason only of the Continuance. Accordingly, the Continuance will not cause these shareholders to realize a capital gain or loss on their shares of our company's common stock, and will have no effect on the adjusted cost base of their shares of our company's common stock. After the Continuance, United States-resident shareholders of our company will not be subject to Canadian withholding tax on dividends received from our company. Although the matter is not free from doubt, it is reasonable to conclude based on administrative positions published by the CRA that the amount paid to a shareholder who dissents to the Continuance should be treated as proceeds of disposition of that shareholder's shares of our company's Class A common stock. Based on this conclusion, no Canadian tax need ordinarily be withheld or remitted on a payment made to a dissenting shareholder resident in the United States. Table of Contents 43 MATERIAL UNITED STATES FEDERAL TAX CONSEQUENCES In the opinion of Williams, Kastner & Gibbs PLLC ,U.S. tax counsel to our company, the following section is a summary of the anticipated material U.S. federal income tax consequences to U.S. holders arising from and relating to the Continuance. This summary is for general information purposes only and does not purport to be a complete analysis or listing of all potential U.S. federal income tax consequences that may apply to a U.S. holder as a result of the Continuance. In addition, this summary does not take into account the individual facts and circumstances of any particular U.S. holder that may affect the U.S. federal income tax consequences of the Continuance to such U.S. holder. Accordingly, this summary is not intended to be, and should not be construed as, legal or U.S. federal income tax advice with respect to any U.S. holder. U.S. holders should consult their own financial advisor, legal counsel, or accountant regarding the U.S. federal, state, local, and foreign tax consequences of the Continuance. Scope of this Disclosure Authorities This summary is based on the Internal Revenue Code of 1986, as amended, which we will refer to as the Code, Treasury Regulations, published Internal Revenue Service ("IRS") rulings, published administrative positions of the IRS, and U.S. court decisions that are applicable as of the date of this proxy statement/prospectus. Any of the authorities on which this summary is based could be changed in a material and adverse manner at any time, and any such change could be applied on a retroactive basis. This summary does not discuss the potential effects, whether adverse or beneficial, of any proposed legislation that, if enacted, could be applied on a retroactive basis. U.S. Holders For purposes of this summary, a U.S. holder is a beneficial owner of shares of our company that, for U.S. federal income tax purposes, is (a) a citizen or resident of the U.S., (b) a corporation, or other entity classified as a corporation for U.S. federal income tax purposes, that is created or organized in or under the laws of the U.S. or any state thereof, including the District of Columbia, (c) an estate if the income of such estate is subject to U.S. federal income tax regardless of its source, or (d) a trust if (i) such trust has validly elected to be treated as a U.S. person for U.S. federal income tax purposes or (ii) a U.S. court is able to exercise primary supervision over the administration of such trust and one or more U.S. persons have the authority to control all substantial decisions of such trust. Notwithstanding the foregoing, the term U.S. holder in this summary does not include IDC. Non-U.S. Holders A non-U.S. holder is a beneficial owner of shares of our company other than a U.S. holder. Subject to the discussion below under "Information Reporting; Backup Withholding Tax," a non-U.S. holder generally should not be subject to U.S. federal income tax on gain, if any, recognized pursuant to the Continuance, unless (a) such gain is effectively connected with a U.S. trade or business of the non-U.S. holder (or, if the Tax Convention applies, such gain is attributable to a U.S. permanent establishment of the non-U.S. holder) or, (b) in the case of gain recognized by an individual non-U.S. holder, such individual is present in the U.S. for 183 days or more in the taxable year of the Continuance and certain other conditions are satisfied. Non-U.S. holders should consult their own financial advisor, legal counsel, or accountant regarding the U.S. federal, state, local, and foreign tax consequences (including the potential application and operation of any tax treaties) of the Continuance. U.S. Holders Subject to Special U.S. Federal Income Tax Rules Not Addressed Except as otherwise specifically stated, this summary does not address the U.S. federal income tax consequences of the Continuance to U.S. holders that are subject to special provisions under the Code, including the following U.S. holders: (a) U.S. holders that are tax-exempt organizations, qualified retirement plans, individual retirement accounts, or other tax-deferred accounts; (b) U.S. holders that are financial institutions, insurance companies, real estate investment trusts, or regulated investment companies or that are broker-dealers or dealers in securities; (c) U.S. holders that have a "functional currency" other than the U.S. dollar; (d) U.S. holders subject to the alternative minimum tax provisions of the Code; (e) U.S. holders that own shares of our company as part of a straddle, hedging transaction, conversion transaction, constructive sale, or other arrangement involving more than one position; (f) U.S. holders that acquired shares of our company through the exercise of employee stock options or otherwise as compensation for services; (g) partners of partnerships that hold shares of our company or owners of other entities classified as partnerships or "pass-through" entities for U.S. federal income tax purposes that hold shares of our company; (h) U.S. holders that own or have previously owned, directly or indirectly (applying the ownership attribution rules of Section 958 of the Code), 10% or more of the total combined voting power of all classes of the shares of our company entitled to vote; and (i) U.S. holders that hold shares of our company other than as a capital asset within the meaning of Section 1221 of the Code. U.S. holders that are subject to special provisions under the Code, including U.S. holders described immediately above, should consult their own financial advisor, legal counsel or accountant regarding the U.S. federal, U.S. state and local, and foreign tax consequences of the Continuance. Table of Contents 44 Tax Consequences in Other Jurisdictions Not Addressed This summary does not address the U.S. state or local tax consequences, or the tax consequences in jurisdictions other than the U.S., of the Continuance to U.S. holders. Each U.S. holder should consult its own financial advisor, legal counsel, or accountant regarding the U.S. federal, state, local, and foreign tax consequences of the Continuance. Transactions Not Addressed This summary does not address the U.S. federal income tax consequences to U.S. holders of transactions entered into prior to, concurrently with, or subsequent to the Continuance (regardless of whether any such transaction is undertaken in connection with the Continuance), including, but not limited to, the following transactions: (a) any exercise of any stock option, warrant, or other right or obligation to acquire shares of our company; (b) any conversion of any note, debenture, or other debt instrument of our company into shares of our company; or (c) any conversion of one class of shares of our company into a different class of shares of our company. U.S. Federal Income Tax Consequences of the Continuance The Continuance as a Tax-Deferred Reorganization Qualification of the Continuance as a Tax-Deferred Reorganization It is anticipated that the Continuance may qualify as a tax-deferred reorganization under either or both of Section 368(a)(1)(F) of the Code (which we will refer to as a Type F reorganization) or Section 368(a)(1)(D) of the Code (which we will refer to as a Type D reorganization). The Continuance will fail to qualify as a Type F reorganization if holders of 1% or more of the shares of our company exercise the right to dissent from the Continuance. The Continuance may fail to qualify as a Type D reorganization if the continued company in Nevada fails to acquire "substantially all" of the assets of our company in the Continuance. For ruling purposes, the IRS defines "substantially all" as 70% of the gross assets and 90% of the net assets of our company. In determining if the continued company in Nevada acquires the requisite amount of assets of our company, payments of cash by us to any holders of shares of our company that exercise the right to dissent from the Continuance will not be considered as assets acquired by the continued company in Nevada. Accordingly, if holders of a significant number of the shares of our company exercise the right to dissent from the Continuance, the Continuance may fail to qualify as a Type D reorganization. The requirements that must be satisfied in order for the Continuance to qualify as either a Type F reorganization or a Type D reorganization are complex, and each U.S. holder should consult its own financial advisor, legal counsel, or accountant regarding these requirements. Assuming that the Continuance qualifies as a reorganization, the following U.S. federal income tax consequences should result to U.S. holders: (a) no gain or loss should be recognized by a U.S. holder that holds shares of our continued company, (b) the aggregate basis of shares of our continued company received by a U.S. holder in the Continuance should be equal to the aggregate basis of our company shares exchanged therefor by such U.S. holder, and (c) the holding period of shares of our continued company received by a U.S. holder in the Continuance should include the holding period of our company shares exchanged therefor by such U.S. holder. Table of Contents 45 Application of Section 367(b) May Result in the Recognition of a Deemed Dividend or Gain Section 367(b) of the Internal Revenue Code and the related Treasury Regulations may require the recognition of a deemed dividend or gain on the shares of certain U.S. holders for various inbound reorganizations. The Continuance of our company to Nevada should be considered an inbound reorganization subject to the rules of Section 367(b). Under Section 367(b) and the related Treasury Regulations, a U.S. holder that owns ten percent (10%) or more of a foreign corporation and any foreign corporation with respect to which a U.S. holder is a ten percent (10%) U.S. shareholder, must include into income as a deemed dividend all earnings and profits of the corporation attributable to their stock in an inbound continuance or reorganization. Therefore, if our company had earnings and profits prior to the Continuance, a U.S. holder that owns ten percent (10%) or more of our shares and any foreign corporation with a ten percent (10%) U.S. shareholder would have to recognize income as a deemed dividend on the earnings and profits attributable to their stock. We believe our company does not have any earnings and profits as described in the Internal Revenue Code and therefore the imputation of a deemed dividend should not be applicable for a U.S. holder that owns ten percent (10%) or more of our shares and any foreign corporation with a ten percent (10%) U.S. shareholder. Under Section 367(b) and the related Treasury Regulations, a U.S. holder that owns less than ten percent (10%) of a foreign corporation that is involved in an inbound reorganization subject to Section 367(b) will be required to recognize gain on their shares, if any, on the transaction. The U.S holder is not entitled to recognize a loss on their shares should their cost basis exceed the value of their shares upon the inbound reorganization. A U.S. holder that owns less than ten percent (10%) may elect to include a deemed dividend amount of all earnings and profits attributable to their shares or report no deemed dividend should the corporation have no earnings and profits, rather than recognize gain on their shares. If a less than ten percent (10%) wishes to make an election to report the all earnings and profits amount or the fact there are no earnings and profits, rather than recognize gain on their shares, they must request a Section 367(b) statement related to the earnings and profits of the company to be attached to the U.S. holder’s U.S. tax return. Finally, certain U.S. holders that own less than ten percent (10%) of our company stock and whose shares have a value of less than Fifty Thousand Dollars ($50,000) on the date of the Continuance are exempt from all deemed dividend income and gain recognition as a result of Section 367(b). Dissenting U.S. Holders A U.S. holder that exercises the right to dissent from the Continuance should recognize gain or loss in an amount equal to the difference, if any, between (i) the amount of cash received by such U.S. holder in exchange for the shares of our company (other than amounts, if any, that are or are deemed to be interest for U.S. federal income tax purposes, which amounts will be taxed as ordinary income) and (ii) the tax basis of such U.S. holder in the shares of our company. Such gain or loss should be capital gain or loss, which will be long-term capital gain or loss if the shares of our company are held for more than one year. Preferential tax rates apply to long-term capital gains of a U.S. holder that is an individual, estate, or trust. There are currently no preferential tax rates for long-term capital gains of a U.S. holder that is a corporation. Deductions for capital losses and net capital losses are subject to complex limitations. For a U.S. holder that is an individual, estate, or trust, capital losses may be used to offset capital gains and up to U.S.$3,000 of ordinary income. An unused capital loss of a U.S. holder that is an individual, estate, or trust generally may be carried forward to subsequent taxable years, until such net capital loss is exhausted. For a U.S. holder that is a corporation, capital losses may be used to offset capital gains, and an unused capital loss generally may be carried back three years and carried forward five years from the year in which such net capital loss is recognized. Table of Contents 46 Information Reporting: Backup Withholding Tax Taxable payments made pursuant to the Continuance generally will be subject to information reporting and backup withholding tax, at the rate of 28%, if a U.S. holder (a) fails to furnish such U.S. holder's correct U.S. taxpayer identification number (generally on Form W-9), (b) furnishes an incorrect U.S. taxpayer identification number, (c) is notified by the IRS that such U.S. holder has previously failed to properly report items subject to backup withholding tax, or (d) fails to certify, under penalty of perjury, that such U.S. holder has furnished its correct U.S. taxpayer identification number and that the IRS has not notified such U.S. holder that it is subject to backup withholding tax. However, U.S. holders that are corporations generally are excluded from these information reporting and backup withholding tax rules. Any amounts withheld under the U.S. backup withholding tax rules will be allowed as a credit against a U.S. holder's U.S. federal income tax liability, if any, or will be refunded, if such U.S. holder furnishes required information to the IRS. Each U.S. holder should consult its own financial advisor, legal counsel, or accountant regarding the information reporting and backup withholding tax rules. No IRS Ruling No ruling from the IRS has been requested, or will be obtained, regarding the U.S. federal income tax consequences of the Continuance to U.S. holders. This summary is not binding on the IRS, and the IRS is not precluded from taking a position that is different from, and contrary to, the positions taken in this summary. In addition, because the authorities on which this summary are based are subject to various interpretations, the IRS and the U.S. courts could disagree with one or more of the positions taken in this summary. ACCOUNTING TREATMENT For United States and Canadian accounting purposes, the Continuance of our company from an Alberta corporation to a Nevada corporation represents a non-substantive exchange to be accounted for in a manner consistent with a transaction between entities under common control. All assets, liabilities, revenues and expenses will be reflected in the accounts of Viosolar Nevada based on existing carrying values at the date of the exchange. The historical comparative figures of Viosolar will be those of Viosolar as an Alberta company. APPLICATION OF SECURITIES LAWS Currently, we are a reporting issuer in the Province of Alberta. As a reporting issuer in the Province of Alberta we are required to comply with all of the reporting requirements under Multilateral Instrument 51-105, which includes the filing of annual financial statements, interim financial statements, management’s discussion and analysis, annual information forms, material change reports, audits conducted by an auditor qualified under Canadian audit standards. We are also a foreign private issuer in the United States and are required to file an Annual Report on Form 20-F (a “Form 20-F Annual Report”) each year with the SEC. Our financial statements included on our Form 20-F Annual Report are prepared in accordance with United States Generally Accepted Accounting Principles (“US GAAP”). Table of Contents 47 Upon completion of the Continuance, we will be required to continue preparing our financial statements in accordance with United States Generally Accepted Accounting Principles (“US GAAP”) in the United States. We expect to file our audited annual financial statements with the SEC on Annual Reports on Form 10-K and our unaudited interim financial statements with the SEC on Quarterly Reports on Form 10-Q. Additionally, if we meet certain securities regulatory requirements it is our intention to continue our reporting obligations in Canada for only one year from the date that we continue into the State of Nevada and no longer have any presence in the Province of Alberta. The Continuance of our company into the State of Nevada will aid us in being able to report solely in one jurisdiction after one year from the date that we no longer meet the definition of a reporting issuer under Multilateral Instrument 51-105. ELECTION OF DIRECTORS The persons named as proxy holders in the enclosed proxy have been selected by our board of directors to serve as proxy and will vote the shares represented by valid proxies at the annual and special meeting and any adjournments or postponement thereof. It is indicated that, unless otherwise specified in the proxy, they intend to vote for the election as director each of the persons named as a nominee listed below under "Nominees for Director" unless authority to vote in the election of directors is withheld on each proxy. Each duly elected director will hold office until the next annual meeting of shareholders or until their successor shall have been elected and qualified. Although our board of directors does not contemplate that a nominee will be unable to serve, if such situation arises prior to the meeting, the persons named in the enclosed proxy will vote for the election of such other person as may be nominated by our board of directors. The nominees for election at the annual and special meeting to fill the positions on our board of directors are Rick Walchuk and George Young. Nominees for Director Name Age Positions Held with Our Company Date First Elected or Appointed Rick Walchuk 57 Chairman, Chief Executive Officer, President, Chief Financial Officer, Secretary and Director March 14, 2007 George Young 61 Director August 27, 2013 The Board of Directors unanimously recommends a vote FOR the election of the nominees listed above. Table of Contents 48 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Our board of directors is asking our stockholders to ratify the appointment of BF Borgers CPA PC, Certified Public Accountant as our independent registered public accounting firm. BF Borgers CPA PC was first appointed as our independent registered public accounting firm on August 9, 2013. Representatives of BF Borgers CPA PC are not expected to be present at the annual and special meeting. However, we will provide contact information for BF Borgers CPA PC to any sharheolders who would like to contact the firm with questions. Unless otherwise directed, the proxy holders will vote the proxies received by them for the ratification of the appointment of BF Borgers CPA PC as our independent registered public accounting firm. The Board of Directors unanimously recommends a vote FOR the appointment of BF Borgers CPA PC, Certified Public Accountant as our independent registered public accounting firm. EXPERTS AND COUNSEL The financial statements of our company included in this proxy statement/prospectus have been audited by BF Borgers CPA PC and ABBM Group, Ltd LLP to the extent and for the periods set forth in their reports (which contain an explanatory paragraph regarding our ability to continue as a going concern) appearing elsewhere in the proxy statement/prospectus and have been so included in reliance upon the reports of such firms given upon their authority as experts in accounting and auditing. Clark Wilson LLP has advised us in connection with certain U.S. and Canadian non-tax legal matters with respect to the continuance and certain Canadian federal income tax consequences with respect to the continuance. Williams, Kastner & Gibbs PLLC has advised us in connection with certain U.S. federal income tax consequences with respect to the continuance. INTEREST OF NAMED EXPERTS AND COUNSEL No expert named in the registration statement of which this proxy statement/prospectus forms a part as having prepared or certified any part thereof (or is named as having prepared or certified a report or valuation for use in connection with such registration statement) or counsel named in this proxy statement/prospectus as having given an opinion upon the validity of the securities being offered pursuant to this proxy statement/prospectus or upon other legal matters in connection with the registration or offering such securities was employed for such purpose on a contingency basis. Also at the time of such preparation, certification or opinion or at any time thereafter, through the date of effectiveness of such registration statement or that part of such registration statement to which such preparation, certification or opinion relates, no such person had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in our company or any of its parents or subsidiaries. Nor was any such person connected with our company or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. Table of Contents 49 DESCRIPTION OF BUSINESS History and Development of the Company Viosolar Inc. (formerly Sprout Development Inc.) was incorporated on July 19, 2004, under the laws of the Province of Alberta, Canada. We operate pursuant to the laws of the Province of Alberta, Canada, relating to corporations. We have also established a place of business in Greece, and effective July 24, 2008 have registered our company with the local government to undertake business in this jurisdiction. Our principal place of business is located at Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece. Our telephone contact is (708) 357-4891. Our email contact is info@viosolar.com. Our company was originally incorporated with the intention of selling access to software that delivers a web enabled, collaborative approach to child custody communications for divorced parents to foster a non-confrontational environment. We were unsuccessful in marketing our products and management determined to look for other business opportunities. As a result, after a review of business opportunities in the European Union it was determined that there was a potential market for the development of solar parks, from which a change in focus of the Company ensued, as well as a change in the name of the Company. On June 22, 2007, we filed Articles of Amendment in the Alberta Corporate Registry to effect a name change from Sprout Development Inc. to Viosolar Inc. Our plan of business is to become a global marketer of electricity generated from solar energy. On July 23, 2009, the acquisition of Energeiaki E.P.E. of Tripoli, Greece (“E.P.E.”), an operating photovoltaic solar company, was completed with 85% of the shares acquired. Upon the acquisition of E.P.E.by Viosolar, the Company reserved an aggregate of 4,000,000 shares of the Class A common stock of Viosolar, which were subsequently issued on August 25, 2009. We were unable to raise the required capital. Subsequent to the fiscal year end, July 31, 2010, we agreed to rescind the acquisition and the 4,000,000 shares issued for the acquisition were returned to treasury. We reported this transaction as discontinued operations on our financial statements for the fiscal year ended July 31, 2010. On October 1, 2010, we entered into a memorandum of understanding, as amended in 2012, with Mr.Konstantinos Papadias, a resident of Tyres Greece, whereby we obtained the right to conduct research to determine the feasibility for the construction of a Photovoltaic Park. Upon completion of the study recently received we have the right to enter into a cooperation contract to provide for the terms and conditions of a long term rental or lease. If we determine to proceed with a formal agreement, under the terms of our current memorandum of understanding we will be required to pay Mr. Papadias the sum of $100,000 Euros payable over ten years and a royalty payment of 5% of net revenues from any operations undertaken on the property. We are currently in negotiation to set new payment terms with Mr. Papadias and expect to enter into a formal agreement prior to September 30, 2013. Once we have a finalized agreement with Mr. Papdias we will move to raise the required funding for the project. It is unknown as to whether we will be able to raise the funding or to finalize a new agreement with Mr. Papadias. The Company is of the opinion that the situation in Greece may have bottomed and that it may be the time to take advantage of the lower costs of doing business that currently exist, prior to the Greek economy experiencing a turn around. There can be no assurance that the assumptions of the Company are correct or that the Greek economy will rebound in such a fashion as to make an investment in the Company and a project in Greece attractive. The Company is also seeking other business opportunities that may enhance its current operations and bring funding to the Company. On July 16, 2012 we received approval from FINRA to undertake the restructure of the Company by way of a reverse split of the shares on the basis of 1 share for each 100 shares held in an effort to make it more attractive to investors and to allow us to eliminate debt. The Company had expected to negotiate debt settlements and have the majority of its debt settled by December 31, 2012, however, due to a cease trade order in the Province of Alberta, the Company determined to finalize negotiations once they had completed all of the required filings to bring the Company into good standing in the Province of Alberta. The Company has negotiated debt settlement for management debt as of the date of this proxy statement/prospectus and intends to commence negotiations with the creditors of the Company and hopesto either raise sufficient funding to settle debt or negotiate debt settlements with creditors in the next six months. Table of Contents 50 Current Business Nature of Operations and Principal Activities In March 2007, there was a change of control in our company and the new management determined not to pursue the then current business of the Company and to pursue the development of solar parks in the European Union and particularly in Greece. The new company structure was established, and a base of operations was established in Greece together with the initial implementation of our business plan. Viosolar, as an alternative energy company with activities in the solar energy sector, has a business plan that includes the construction, management and operation of solar parks in Greece and throughout other South and South Eastern European Union countries. The basic premise of our plan includes the construction, management, and operation of solar energy parks. Our vision is aligned with two pressing global needs, those being the reduction of the Greenhouse Gases (GHG) generated by traditional hydrocarbon-based energy sources and the reduction of reliance on energy sources which are either about to be exhausted or located in regions rife with political and economic instabilities. Our mission is to make renewable energy, and specifically solar energy, a commercially viable prospect. We continue to seek opportunities for the acquisition of existing third party licenses for specific generation capacities, as well as to seek strategic joint ventures with firms holding licenses. We have recently commissioned a study on our project in Greece and have the report received under review at this time to determine whether to proceed with that project which was put on hold with the decline in the Greek economy. In fiscal year 2008, in support of the further execution of the Viosolar business plan, certain activities were undertaken. We executed two Options to Purchase Land Agreements with the option to purchase the lands within 6 months, and we executed five Options to Lease Land Agreements. These agreements expired unexercised during the fiscal year ended July 31, 2008. On July 23, 2009, the Company acquired 85% of Energeiaki E.P.E., an operating photovoltaic solar company based in Tripoli, Greece, was completed. However, the Company was unable to provide adequate financing to continue the operations as required and effective July 31, 2010, the Company and Energeiaki agreed to rescind the original agreement and Energeiaki returned the 4,000,000 shares issued pursuant to the acquisition to the Company for cancellation. We currently have one memorandum of understanding with Mr. Konstantinos Papadias whereby we obtained the right to conduct research to determine the feasibility for the construction of a Photovoltaic Park. The property approximately 150,000 square meters in the region of the Municipality of Tyros of Arkadia County. We have conducted the research on the property and are currently entering into a renegotiation of the terms of the agreement and a formal agreement with Mr. Papadias. Should we be successful in finalizing a formal development agreement, we will be required to raise the funds for such development. The Company also is intending to seek other potential projects for acquisition either in Greece or outside of Greece. Table of Contents 51 Product Summary Photovoltaic (“PV”) devices convert sunlight into the electricity needed to reliably power instruments, communications systems and the like. An aggregation of PV devices, or panels, together with the related land, structures, support equipment and electrical gear, form what is called a Solar park, which are generally intended for larger scale electrical generation, as opposed to providing power for a single item. Solar cells are the most elementary component of a PV device; they absorb light and convert it into electrical power. Solar cells traditionally consist of a light-absorbing layer mounted on a substrate, together with top and back electrical contact points, much like a household battery. There are three materials currently considered by the PV industry as candidates for thin-film production: amorphous silicon ("a-Si"), cadmium telluride. An absorbing layer can be deposited on a substrate that is either rigid or flexible. A majority of companies currently use rigid glass substrates. The few companies that incorporate flexible substrates in their devices typically opt for stainless steel (or other metal) foil. We do not presently have any proprietary products and intend to use conventional “off the shelf” solar panels for our solar parks. Principal Markets We intend to develop solar energy parks with PV arrays for the production of electricity in suitable, locations in Greece and throughout other South and South Eastern European Union countries, particularly Bulgaria, Kosovo, Romania, Cyprus, Italy, Spain, Portugal, and France. We will take full advantage, wherever possible, of incentives in the solar energy sector offered by various European Union countries, following the general policy decided by the European Union and the relevant directives forwarded to all European Union members. Seasonality of our Business In Greece the average sunlight per year is about 1,450 hours. Because of the close proximity to the equator the daily sunrise to sunset may vary from 14 hours in the summer to 9 hours in the winter. Seasonality is not considered by management to be issue for our business, as one key evaluation point for determining the economic viability of a given PV project is the total sunlight hours, and we are only seeking out projects in locations which meet these basic criteria. Sources and Availability of Raw Materials We will be buying conventional panels that are readily available from a number of conventional solar panel manufacturers. We have not yet made a final determination as to which products we will be purchasing but we do not generally foresee any problems with the source or availability of raw materials for the manufacture of these products or with the supply of products as required for our business. At such point in time as we undertake the detailed components of the project planning for the first of our solar parks, we will work with the relevant suppliers to ensure that the necessary materials, particularly the PV panels, are secured according to the requirements of the construction schedule established. This will address potential supply discrepancies that could occur if the overall quantity of planned developments exceeds the then available supply of components in the global market. Table of Contents 52 Marketing Channels We do not currently have any products which we market. We intend to market electricity generated by solar power once we have raised sufficient funds to undertake the construction of solar parks as defined in our business plan. In Greece, where we intend to construct our first solar parks we are mandated by the Government of Greece to sell to the state run power company at a fixed pre-determined price. Dependency on Patents or Licenses, Industrial, Commercial or Financial Contracts, New Manufacturing Processes Our company must rely on the ability of management to apply and obtain licenses for new parks or the ability to purchase licenses already granted. This is a difficult and time consuming process and there are no assurances that licenses will be granted for all applications. Competitive Position Our company will be competing with governments, domestic and international companies and private individuals that that have more expertise and funds available to them. Although the ‘solar park’ industry is in early stages of development the Company has noticed a great interest from other entities that will be a direct competition. Regulatory Matters Currently all licenses and subsidies are regulated by the Government of Greece and all power generated must be sold to the Government of Greece. We must comply with these laws. Should the Greek government change its policy on granting licenses or change its mandate on subsidies and grants this will have a large impact on our ability to be profitable. Organizational Structure We do not currently have any subsidiaries, having divested of our interest in Energiaki. Employees We do not have any employees. Mr. Walchuk and Mr. Soursos, officers of our company, have consulting contracts under which they provide services to our company. DESCRIPTION OF PROPERTIES On April 15, 2009, the Company entered into a four (4) year lease agreement for office space in a property located in Athens, Greece. The lease called for monthly rent in the amount of $1,439 (€1,000) plus applicable taxes, increasing to €1,150 in year 2 and escalating by 5% per annum for the final two years. The lease commenced on May 1, 2009 and was to expire on April 30, 2013. The lease was terminated on May 1, 2012, by mutual consent between the Company and the landlord, with no further obligation. Currently the Company has offices free of charge in Greece provided by the President of the Company. LEGAL PROCEEDINGS We are not aware of any legal proceedings in which any director or officer or any owner of record or beneficial owner of more than 5% of any class of voting securities of our company, any affiliate of any such director or officer or security holder, or any of our subsidiaries, is a party adverse to our company or has a material interest adverse to our company. Table of Contents 53 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock is quoted on the OTCQB operated by the OTC Markets Group under the symbol "VIOSF”. We also trade on the Berlin exchange under the symbol “SDE.F” and have traded on this exchange since June 13, 2007. We have no other classes of stock quoted on any markets. The following table shows the quarterly range of high and low bid information for our common stock over the fiscal quarters for the fiscal years ended July 31, 2012 and 2011 and the nine month period ended April 30, 2013 as quoted on the OTCQB. We obtained the following high and low bid information from the OTCQB. These over-the-counter market quotations reflect inter-dealer prices without retail mark-up, mark-down or commission, and may not represent actual transactions. Quarter Ended* High Low April 30, 2013 January 31, 2013 October 31, 2012 July 31, 2012 $2.00* April 30, 2012 January 31, 2012 October 31, 2011 July 31, 2011 April 30, 2011 January 31, 2011 October 31, 2010 *After giving effect to the reverse split of 100 to 1 Interwest Transfer Company Inc. is the transfer agent for our Class A common stock. Their address is 1981 Murray Holladay Road, Suite 100, Salt Lake City, UT 84117. Telephone: (801) 272-9294; Facsimile: (801) 277-3147. Table of Contents 54 Holders of our Class A common stock As of September6, 2013, there were 123 holders of record of our Class A common stock. As of such date, 31,803,689 common shares of our company were issued and outstanding. Dividends No cash dividends have been paid by our company on our Class A common stock. We anticipate that our company’s future earnings will be retained to finance the continuing development of our business. The payment of any future dividends will be at the discretion of our company’s board of directors and will depend upon, among other things, future earnings, any contractual restrictions, the success of business activity, regulatory and corporate law requirements and the general financial condition of our company. Securities Authorized for Issuance Under Equity Compensation Plan The following table summarizes certain information regarding our equity compensation plans as at July 31, 2012. Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by securityholders Equity compensation plans not approved by securityholders -0- N/A -0- Total In the fiscal year ending July 31, 2007, the Company’s Board of Directors and shareholders approved the Company’s Stock Option and Stock Award Plan (the “2007 Plan”) for up to 27,000 options. The 2007 Plan provides for the granting of restricted stock awards and options to purchase common stock in the Company to officers, directors, employees, and consultants. Pursuant to the 2007 Plan, options are granted at $225 and have a term not to exceed five years. All options and awards are subject to vesting over a two year period from the date of grant with an 50% of the total number of options granted vesting on each of the one and two year anniversary of the original grant date. During the fiscal year ended July 31, 2008 the Board of Directors approved the grant of a total of 17,150 non-qualified stock options to various consultants, officers and directors to expire during fiscal 2013.Included in these grants were a total of 5,000 stock options vesting as to 2,500 shares on the first anniversary of the grant date and 2,500 shares on the second anniversary of the grant date to each of Mr. Rick Walchuk, President and Director, and Mr. Michael Soursos, Secretary/Treasurer and Director, respectively.Concurrently, the Company’s Board of Directors approved stock awards of 6,850 common shares to certain officers, directors, employees, and consultants.Consistent with the terms of the 2007 Plan, 50% of the awards would vest upon each of the one and two year anniversaries of the grant date. Included in these grants were a total of 2,500 awards vesting as to 1,250 shares on the first anniversary of the grant date and 1,250 shares on the second anniversary of the grant date to each of Mr. Rick Walchuk, President and Director, and Mr. Michael Soursos, Secretary/Treasurer and Director, respectively. Table of Contents 55 On May 26, 2009, the Company’s Board of Directors approved, and on September 2009 the shareholders approved, that the stock options previously granted under the 2007 Plan were to be re-priced to $40 per share, which action was undertaken.Concurrently a total of 1,500 non-qualified stock options granted to consultants during fiscal 2008 were canceled so that a total of 15,650 stock options remained available for exercise under the 2007 Plan. On May 26, 2009, the Company’s Board of Directors approved the Company’s 2009 Stock Option and Stock Award Plan (the “2009 Plan”) providing for a further 27,000 options. The Plan was subsequently approved by shareholders in September 2009. Concurrent with Board approval of the 2009 Plan, the Board of Directors granted a total of 4,500 non-qualified stock options at an exercise price of $40 per share vesting as to 50% per year over a period of two years from grant date, and 800 stock awards to consultants of the Company, of which 400 awards were to vest on grant, with a further 400 awards to vest on the one year anniversary of the original grant date. In September 2009, a total of 100 stock awards previously issued under the 2007 Plan were canceled. No options or awards were granted during the fiscal years ending July 31, 2012, 2011 or 2010. As at July 31, 2012 a total of 3,725 stock awards remain unissued from the awards approved for issuance during the fiscal years ended July 31, 2008 and 2009. As at July 31, 2012, a total of 24,000 stock options and awards had been granted with 1,500 options and 100 stock awards having been canceled under the 2007 Plan, and 5,300 stock options and awards have been granted under the 2009 Plan, leaving a total of 27,900 options or awards available for issuance.Of these amounts a total of 20,150 stock options previously granted remain available for exercise at $40 per share. FINANCIAL STATEMENTS Financial Statements for the Years Ended July 31, 2012 and 2011 Reports of Independent Registered Public Accounting Firms Balance Sheets Statements of Operations and Comprehensive Income (Loss) Statements of Stockholders’ Equity (Deficit) Statements of Cash Flows Notes to the Financial Statements Financial Statements for the Nine Month Periods Ended April 30, 2013 and 2012 Balance Sheets Statements of Comprehensive Income Statements of Stockholders’ Equity (Deficit) Statements of Cash Flows Notes to Financial Statements Table of Contents 56 VIOSOLAR INC. (A development stage enterprise) FINANCIAL STATEMENTS With Report of Independent Registered Public Accounting Firm FOR THE FISCAL YEARS END JULY 31, 2012, 2011 and 2010 REPORTED IN UNITED STATES DOLLARS Page Audited Financial Statements Report of Independent Registered Public Accounting Firm F-2 Report of Independent Registered Public Accounting Firm F-3 Balance Sheets F-4 Statements of Operations and Comprehensive Income (Loss) F-5 Statements of Stockholders’ Deficit F-6 Statements of Cash Flows F-7 Notes to Financial Statements F-8 to F-21 Table of Contents F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Viosolar, Inc.: We have audited the accompanying balance sheet of Viosolar, Inc. (“the Company”) as of July 31, 2012 and the related statement of operations, stockholders’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above present fairly, in all material respects, the financial position of Viosolar, Inc., as of July 31, 2012, and the results of its operations and its cash flows for the year then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ B F Borgers CPA PC B F Borgers CPA PC Denver, CO April 15, 2013 Table of Contents F-2 Certified Public Accountants 9575 Katy Freeway, Suite 370 Houston, Texas 77024 (713) 552-9800 FAX (713) 552-9700 www.abbmgroup.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Viosolar, Inc. We have audited the accompanying consolidated balance sheets of Viosolar, Inc., (an Alberta, Canada corporation and a development stage enterprise) as of July 31, 2011 and 2010, and the related consolidated statement of operations, comprehensive income (loss), stockholders’ equity (deficit), and cash flows for each of the two years in the period ended July 31, 2011, and for the period from inception, July 19, 2004, through July 31, 2011. Viosolar’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Viosolar, Inc. (a development stage enterprise) as of July 31, 2011 and 2010, and the results of its consolidated operations and its consolidated cash flows for each of the years in the two year period ended July 31, 2011, and for the period from inception, July 19, 2004, through July 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the financial statements, the Company is engaged in the development stage of a business and has suffered losses from development stage activities to date approximating $4,526,000 and has negative stockholders’ equity of approximately $1,379,000, all of which raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 4. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ ABBM Group Ltd, LLP. ABBM Group Ltd, LLP. Houston, Texas January 31, 2012 International Associate UK 200 GROUP, Affiliated Offices in Principal Cities Around The World Table of Contents F-3 VIOSOLAR INC. (A development stage enterprise) Balance Sheets July 31, July 31, July 31, ASSETS Current assets: Cash $ $ 98 $ Prepaid expenses - Total current assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Notes payable $ $ $ Loans from related parties Accounts payable and accrued expenses Accounts payable and accrued expenses - related parties Total current liabilities Total liabilities Stockholders’ equity (deficit) Common stock, Class A voting shares, no par value, unlimited authorized, 183,825, 183,825 and 220,000 shares issued and outstanding, July 31, 2012, 2011 and 2010, respectively, as restated for reverse stock split Additional paid in capital Deficit accumulated during the development stage ) ) ) Total stockholders’ equity ) ) ) Total liabilities and stockholders' equity $ $ $ The accompanying notes are an integral part of these financial statements. Table of Contents F-4 VIOSOLAR INC. (A development stage enterprise) Statements of Operations and Comprehensive Income (Loss) Consolidated Cumulative Year Year Year Inception, Ended Ended Ended July 19, 2004 July 31, July 31, July 31, Through July 31, 2012 Revenues $ - $ - $ - $ - General and administrative expenses: Professional fees Stock based compensation - - Management fees Depreciation - - - General and administrative expenses Total operating expenses Operating income (loss) from continuing operations ) Other income (expense): Interest income - - - Interest expense ) Foreign exchange gain (loss) ) Total other income (expense) Income (loss) before taxes from continuing operations ) Provision (credit) for taxes on income - Net income (loss) from continuing operations ) (Loss) from discontinued operations, net of tax - - ) ) Gain recognized on divestment of subsidiary - - Net income (loss) from discontinued operation - - ) - Net income (loss) $ ) $ ) $ ) $ ) Other comprehensive income, net of tax: Net change in foreign currency exchange adjustments from continuing operations $ - $ - $ ) $ - Net change in foreign currency exchange adjustments from discontinued operations - - ) - Comprehensive income (loss) $ ) $ ) $ ) $ ) Basic and diluted Earnings (loss) per common share – basic Continuing operations $ ) $ ) $ ) Discontinued operations $ ) $ ) $ ) Weighted-average shares outstanding, basic The accompanying notes are an integral part of these financial statements. Table of Contents F-5 VIOSOLAR INC. (A development stage enterprise) Statements of Stockholders' Equity (Deficit) Deficit Common Stock Accumulated Accumulated Subtotal Additional During the Other Before Class A Shares Amount Paid In Capital Development Stage Comprehensive Income Non-controlling Interest Non-controlling Interest Total Inception, July 19, 2004 - $
